Fill in this Information to identify your case:

 

United States Bankruptcy Court for the:
District of Oregon

Case number cit known):

19-62384

Chapter you are filing under:
( Chapter 7
of Chapter 14

 

  
 

we
Lier

2 Chapter 12 Pete eee
©) Chapter 13 L) Check if this is an
a a . pneu ttn tsa amended filing
Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 12417

 

The bankrupicy forms use you and Debtor 7 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—catled a
joint ¢ase—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 7 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debior 7 and the other as Debtor 2. The

same person must be Debtor f in ail of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number

(if known). Answer every question.

| Part 4: Identify Yourself

 

About Debtor t:
4. Your fulf name

Write the name that is on your Itai

About Debtor 2 (Spouse Only In a Joint Case):

 

government-issued picture

 

 

identification to your meeting
with the trustee.
Suffix (Sr, Jr., #, 1B

identification (for example, First name First name
your driver's license or
passport). Middle name Middle name
Bring your picture Aaronson

Last name Last name

Sufix (Sr, dr, ii, ti}

 

2. Ail other names you

 

 

 

 

 

 

 

 

 

identification number
(ITIN)

 

Official Form 104

have used in the last 8 First name First name
years
Include your marecied or Middle name Middle name
maiien names.
Last name Last name
First name First name
Middle name Middle name
Last name Last name
3. Only the last 4 digits of
: ‘ om . O 1 f - _
your Social Security mx = Ke OO 1 7 6 XXX ee
number or federal OR OR
Individual Taxpayer
Oxx -— xx - Gxx - xx -

Voiuntary Petition for Individuals Filing for Bankrupic

Case 19-62384-tmr11 Doc 1-1

Filed 08/05/19

 

 

 
Debtor 1 Itai Aaronson

 

Fist Name Middle Name

4. Any business names
and Employer
Identification Numbers
(EIN) you have used in
the fast 8 years

Include trade names and
doing business as names

Last Name

About Debtor 1:

CL} | have not used any business names or ElNs.

Aaronson Woodworking
Business name

 

 

Business name

Case number tif known)

About Debtor 2 (Spouse Only in a Joint Case):

LJ | have not used any business names or EINs.

 

Business name

 

Business name

 

5. Where you live

593 Oak Knoll Drive

 

 

 

 

Number Street

T2054
Ashland OR 9752
City State ZIP Code
Jackson
County

If your mailing address fs different from the one
above, fil! it in here. Note that the court will send
any notices to you at this mailing address.

 

 

 

if Debtor 2 lives at a different address:

 

Number Street

 

 

City State ZIP Code

 

County

It Debtor 2’s mailing address is different from
yours, fill itin here. Note that the court will send
any notices to this mailing address.

 

 

 

 

 

 

Number Street Number Street

P.O. Box P.O, Box

City State ZIP Code City Siate ZIP Code
6. Why you are choosing Check one: Check one:

this district to file for
bankruptcy

Official Form 167

4 Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

(] | have another reason. Expiain.
(See 28 U.S.C. § 1408.)

 

 

 

 

Individuals F. ling fo

Case Tee sEe hie

r Ban
File

() Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

(J | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

page 2

88/05/19

 
ltai Aaronson

First Name

Debtor 4

Middle Name

Case number at known)
Last Name

Part 2 | Tell the Court About Your Bankruptcy Case

 

7. The chapter of the
Bankruptcy Code you
are choosing to file
under

8s. How you will pay the fee

Check one. (For a brief description of each, see Notice Required by 17 U.S.C. § 342(b) for individuals Filing
for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.

CL) Chapter 7
{4 Chapter 11
LJ Chapter 12

I Chapter 13

CJ | will pay the entire fee when | file my petition. Please check with the clerk's office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attorney is
submitting your payment on your behaif, your atlorney may pay with a credit card or check
with a pre-printed address.

I need to pay the fee in installments. If you choose this option, sign and attach the
Application for individuals to Pay The Filing Fee in Installments (Official Form 103A).

L3 | request that my fee be waived (You may request this option oniy if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty fine that applies to your family size and you are unable to
pay the fee in installments}. /f you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

 

9, Have you filed for
bankruptcy within the
last 8 years?

 

 

10. Are any bankruptcy
cases pending or being
filed by a spouse who is
not filing this case with
you, or by a business
partner, or by an
affiliate?

 

 

 

 

 

 

41. Do you rent your
residence?

i No
CL) Yes. District When Case number
MMs DDSY¥YYY
District When Case number
MM / DD /YYYY
District When Case number
MM/ BOS YYYY
No
Ll Yes. Debtor Relationship to you
District When Case number, if known
MM/DD /YYYY
Debtor Relationship to you
District When Case number, if known
MM / BD Sy yy
WINo. Go to line 12.
CJ) Yes. Has your landlord obtained an eviction judgment against you?

Official Form 1014

CL] No. Go te line 12.

L] Yes. Fill out initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition.

page 3

Case’ Tee a FSH tr iP re BBE Tits FARE t885705/19
Debtor t Itai Aaronson Case number (known

First Name Middle Name Lasl Name

Ce Report About Any Businesses You Own as a Sole Proprietor

_ 12. Are you a sole proprietor (] No. Go to Part 4.

of any full- or part-time
business? 1 Yes. Name and location of business

A sole proprietorship Is a Aaronson Woodworking
business you operate as an ~ >
Name of business, if any

individual, and is nota

 

separate legal entity such as 593 Oak Knoll drive
a corporation, partnership, or
LLC. Number Street

lf you have more than one
sole proprietorship, use a
separate sheet and attach it Ashland OR 97520
to this petition. chy State FIP Code

 

 

Check the appropriate box to describe your business:

C} Health Care Business (as defined in 11 U.S.C. § 101(27A))
LI Single Asset Real Estate (as defined in 11 U.S.C. § 101(518))
L) Stockbroker (as defined in 11 U.S.C. § 101{53A))

C] Commodity Broker (as defined in 11 U.S.C. § 161(6))

None of the above

 

13. Are you filing under If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
Chapter 11 of the can set appropriate deadlines. if you indicate that you are a small business debtor, you must attach your
most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if

Bankrupicy Code and : :
are you a small business any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
ebior?
a CE No. fam not filing under Chapter 11.
For a definition of small
business debtor, see C) No. | am filing under Chapter 11, but | am NOT a small business debtor according to the definition in
17 U.S.C. § 101(51D). the Bankruptcy Code.

i Yes. | am filing under Chapter 11 and | am a small business debtor according to the definition in the
Bankruptcy Code.

| art a | Report if You Own or Have Any Hazardous Property or Any Property That Needs immediate Attention

‘44, Do youown orhave any 4 No
property that poses or is

 

alleged to pose a threat a Yes. What is the hazard?
of imminent and
identifiable hazard to

 

public health or safety?
Or do you own any

property that needs If immediate attention is needed, why is it needed?

 

immediate attention?
For example, do you own

 

perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

 

Where is the property?
Number Street

 

 

City State ZIP Code

_ Of Fonm 10 CaseY tenes POMBE FN? FRENDS 19 pace
Debtor 1 ltai Aaronson

First Name Middle Name

Last Name

Case number a known)

ee Explain Your Efforts to Receive a Briefing About Credit Counseling

: 15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. if you
cannot do so, you are nat
eligible to file.

If you file anyway, the court
can dismiss your case, you
wil lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 104

About Debtor 1:

You must check one:

] 1 received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

C] | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but I do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

i certify that | asked for credit counseling
services from an approved agency, but was
unabie to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts yeu made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

Hf the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

L) | am not required to recelve a briefing about
credit counseling because of:

C) Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
tational decisions about finances.

LJ Disability. My physical disability causes me
to be unabie to participate ina
briefing in person, by phone, or
through the internet, even after i
reasonably tried te do so.

L} Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

LJ | received a briefing from an approved credit
counseling agency within the 180 days before !
filed this bankruptcy petition, and | recelved a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

C) | received a briefing from an approved credit
counseling agency within the 180 days before !
filed this bankruptcy petition, but i do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

LJ | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtaln those services during the 7
days after | made my request, and exigent
clrcumstances merit a 30-day temporary walver
of the requiremeni.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made te obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

LJ fam not required to receive a briefing about
credit counseling because of:

CJ incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

L} Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

CJ Active duty. | am currently on active military
duty in a mititary combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Case’ PUSRaS SHIT! PMB Te FRY UBIO5/19 page ®
Debtor 4 Itai Aaronson

First Name Middle Name

| Part 6: | Answer These Questions for Reporting Purposes

16. What kind of debts do
you have?

17. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is
excluded and
administrative expenses
are paid that funds will be
available for distribution
to unsecured creditors?

Last Name

Case number (if known

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101{8)
Ao by an individual primarily for a personal, family, or household purpose.”
N

o. Go to Hine 16b.
C) Yes. Go to line 17.

16b. Are your debts primarily business debts? Susiness debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

L] No. Go to line 16c.
Yes. Go to line 17.

18c. State the type of debts you owe that ave not consumer debts or business debts.

 

id No. | am not filing under Chapter 7. Go to line 18.

C] Yes. 1 am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

C] No
LI Yes

 

“18, How many creditors do
you estimate that you
owe?

4 1-49

L) 50-39
LJ 100-199

2 200-999

19, How much do you
estimate your assets to
be worth?

20. How much do you
estimate your liabilities
to be?

$0-$50,000
LJ $59,001-$100,000
LJ $100,001-$500,000

C} $500,001-$1 million

L} $0-$50,000
$50,0014-$100,000
C) $106,001-$500,000
C) $500,001-$1 million

 

LY $1,000,001-$10 million

L¥ 1,000-5,000
LI 5,001-10,000
CJ 10,001-25,000

CI 25,601-50,000

LJ 50,001-100,000
L) More than 100,000

 

 

CL] $16,000,001-$50 million
LJ $50,000,001-$100 million
CJ] $100,000,001-$500 million

LJ $4,000,001-$10 million

CJ $40,000,001-$56 million
CY $50,060,001-$100 million
C2 $400,600,001-$500 million

(2) $500,000,001-$1 billion

C] $1,000,000,001-$10 billion
LJ $10,000,000,001-$50 billion

C] More than $50 billion

U2 $500,000,001-$7 billion

LJ $1,000,000,601-$10 billion
C]) $40,000,000,001-$50 billion
C) More than $50 billion

 

Sign Below

: For you

Official Form 161

| have examined this petition, and | declare under penalty of perjury that the information provided is true and

correct.

If | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 14,42, or 13
of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed

under Chapter 7.

If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 752, 1341, 1519, and 3571.

<<) NAA x

 

Signatute of Debtor 4

08/05/2019
um 7 DD /YYYY

Executed on

Case“ PY SR EN Pees Tt OFA EB7b5/19

Signature of Debtor 2

Executed on

MM / DD OIYYYY

 

page 6
Debtor 1 Itai Aaronson Case number ut known),

Firs| Name. Middle Name Lasl Name

_ For you if you are filing this The law allows you, as an individual, to represent yourself in bankruptcy court, but you
- bankruptcy without an should understand that many people find It extremely difficult to represent
_ attorney themselves successfully. Because bankruptcy has long-term financial and legal

consequences, you are strongly urged to hire a qualified attorney.

If you are represented by
an attorney, you do not
need to file this page.

To be successful, you must correctly file and handle your bankruptcy case. The rules are very
technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, or you may lose protections, inciuding the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, yau must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

If you decide to file without an attorney, the court expects you to fallow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with iong-term financial and legal
consequences?

CL] No

ef Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

C) No
Wd Yes

Did you pay or agree to pay someone who is not an altorney to help you fill out your bankruptcy forms?
tl No

C) Yes. Name of Person .
Attach Bankruptcy Petition Preparer’s Nolice, Declaration, and Signature (Official Form 119).

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. i
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if | do not properly handie the case.

xX Vk

 

 

 

 

 

 

Signaltyelot Debtor 1 Signature of Debtor 2
Date 08/05/2019 Date
MM/BD FYYYY MM; DD iY¥YYY
Contact phone 541-292-7125 Contact phone
Cell phone 541-292-7125 Cell phone
Email address _a2aronson@jeffnet.org Email address

 

 

     

Official Form 104 Case VpaintasyRedtlon far individuals Filing for Bankr BRioHS /19 page &
Fill in this information to identify your case:

Debtor 1 itai Aaronson

Fiest Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name- Last Name

 

United States Bankruptcy Court for the: Disteict of Oregon

Case number

 

 

(lf known)

 

Official Form 106Sum

 

L) Check if this is an
amended filing

Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

Be as complete and accurate as possible. if two married people are filing together, both are equally responsibie for supplying correct
information. Fill out ail of your schedules first; then complete the information on this form. lf you are filing amended schedules after you file

your original forms, you must fill out a new Summary and check the box at the top of this page.

aa Summarize Your Assets

1. Schedule A/B: Property (Official Form 106A/8)

 

Er Summarize Your Liabilities

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)

 

fa. Copy line 55, Total realestate, from Schedule A/B oo... icc cece ersar nee ee ner eea eerie eeeneessniceereaensersisereesneanegeneseteas

1b. Copy jine 62, Total personai property, from Schedule A/B oo. eee eee anee reece reanenesainitnnsennereeaentieees

Your assets
Vaiue of what you own

 

1c. Copy line 63, Totai of all property on Schedule A/B oo. ccc eee cec ene eeeeececneeeeereeees eeeseeee en eeee cee ceseeseeereaendeeinereesanensies

 

5 300,000
$ 17,815
$ 317,815

 

 

Your fiabilities
Amount you owe

 

 

 

 

 

a

 

2a, Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 4 of Schedule D............ $ ___ 140,000 _
3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F) 0
aa. Copy ihe total claims from Part 1 (priority unsecured claims) from line Ge of Schedule E/F eee eeetcecee setts testees $
3b. Copy the total claims from Part 2 (nonpricrity unsecured claims) from line 6f of Schedule EAP cece reeeeeeees + 5 66,000
Your totai liabilities $ 206,000
Summarize Your income and Expenses
i 4. Schedule t Your Income (Official Form 1060) 0
| Copy your combined monthly income from line 12 of Schedule fai. ceea sss tees nneenensecnseneseeceersceeeneceenreeeeae $
5. Schedule J: Your Expenses (Official Form 166J) 2705
Copy your monthly expenses from line 22c of Schedule Joo... cece cena renee cenntieeneseeas seas eneeieceeconetepeanenseteeaeees $ ;
Official Form 106Sum CARR BE Voie RGsL Ohh iathtiAS didcertbill SaRRL Hibenation page 1 of 2

 

 
First Name Middle Name Lasi Name

Ea Answer These Questions for Administrative and Statistical Records

6. Are you filing for bankruptcy under Chapters 7, 11, of 13?

L} No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
Yes

7. What kind of debt do you have?
(4 Your debts are primarily consumer debts. Consumer debis are those ‘incurred by an individual primarily for a personal,
farnily, or household purpose.” 11 U.S.C. § 104(8). Fill out lines 8-Qg for statistical purposes. 28 U.S.C. § 159.

LU Your debts are nat primarily consumer debts, You have nothing to report on this part of the form. Check this box and submit
this form to the court with your ather schedules.

 

& From the Statement of Your Current Monthly Income: Copy your total current monthly incame from Official
Form 122A-1 Line 14; OR, Form 122B Line 11; GR, Form 122C-1 Line 14. $ 0

 

 

 

9. Copy the following special categories of claims from Part 4, iine 6 of Schedule E/F:

 

Debtor 4 Hai Aaronson Case number (known)
|
|

 

 

 

 

Total claim
From Part 4 on Schedule E/F, copy the following:
9a. Domestic support obligations (Copy line 6a.} $ 9
9b. Taxes and certain other debts you awe the government. (Copy line 6b.) $. 0
9c. Claims for death or personal injury while you were intoxicated, (Capy line 6c.) $ 0
9d. Student ioans. (Copy line 6f.} $ 9
Ge. Obligations arising aut of a separation agreement or divorce that you did not report as $ 0
priority claims. (Copy line 6g.) TT

@f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) + 4% 0
9q. Total. Add lines 9a thraugh $f.

 

 

 

 

Official Form 106Sum Summary of Your Gas G Ag Serbs I hdain ROG ibatntolnd Mech 08/05/19 page 2 of 2
Fill in this information to identify your case and this filing:

Debtor 1 Itai Aaronson

 

First Name Middle Name

Debtor 2

Last Name

 

(Spouse, if filing) First Name Middle Namo

United States Bankruptcy Court for the: District of Oregon

Case number

Last Name

 

 

 

Official Form 106A/B

 

Schedule A/B: Property

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

©) Check if this is an
amended filing

12/15

Ea Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an interest In

4. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

LI) No. Go to Part 2.
Wi Yes. where is the property?

14, 993 Oak Knoll Drive

 

Street address, if available, or other description

 

 

 

Ashland OR 9752
Gity Siate ZIP Code
Jackson

Gounty

if you own or have more than one, list here:

1.2.

 

Street address, if available, or other description

 

 

City State ZIP Cade

 

County

What is the property? Check ail that apply.
w Single-family home

| Duplex or multi-unit building

(J Condominium or cooperalive

1 Manufactured or mobile home

(] Land

CJ Investment property

(9 Timeshare

C) other

 

Who has an interest in the property? Check one.

(wf Debtor 1 only

C] Rebtor 2 only

CJ Debtor 1 and Debtor 2 only

J At least one of the debiors and another

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Credifors Who Have Claims Secured by Property.

Current value of the Current value of the -
entire property? portion you own?

$ 300,000 ¢ 300,000

 

Describe the nature of your ownership
interest (such as fee simple, tenancy by
the entireties, or a life estate}, if known.

Bank of America

 

L) Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

What is the property? Check all that apply.
Ly Singie-family home

L} Duptex or multi-unit building

CY Condominium or cooperative

LI Manufactured or mobile home

LY Land

C} investment property

L) Timeshare

CL) other

Who has an interest in the property? Check one.
CL] Debtor 4 only
(J Debtor 2 only

CL] Debtor 1 and Debtor 2 onty
(I At teast one of the debtors and another

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ $

Describe the nature of your ownership
interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

CL] Check if this is community property
(see instructions}

Other information you wish to add about this item, such as local

 

property identification number:

‘Case 19-62384-tmr11 Doci1-1 Filed 08/05/19

Mificris!| Farm IR ASO

Grhadulo AIB: Pronerty

page 1
Debtor 4 Itai Aaronson Case number Granawn)

First Name Middle Name Last Name

 

 

 

 

 

 

 

 

 

 

What is the property? Check all that apply. Do not deduct secured claims or exemptions. Put
‘ fami the amount of any secured claims on Schedule D:
1.3. a Single-family home . Credifors Who Have Claims Secured by Property.
Street address, if available, or other description t) Dupiex or multi-unit building oe : : :
C) condominium or cooperative Current value of the Current value of the .
LJ Manufactured or mobile home entire property? portion you own?
L] Land $ 3
) Investment property
City Sate ZIP Code (J Timeshare Describe the nature of your ownership
interest (such as fee simpie, tenancy by
LJ) other the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
LL) Debtor 1 only
Counly O) debtor 2 only
(J pebtor t and Debtor 2 only L) check if this is community property
L] At least one of the debtors and another (see instructions)
Other information you wish to add about this item, such as local
property identification number:
| 2 Add the dollar value of the portion you own for all of your entries from Part 4, including any entries for pages $ 300,000
you have attached for Part 1. Write that number here. ..........-0-.2-..- sees erste eeeseee eer enenee etter etna sete een ernie nas > —_ |

 

 

 

 

Ea Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
' you awn that someone else drives. If you lease a vehicle, also report iton Schedule G: Executory Contracts and Unexpired Leases.

- 3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

 

 

 

 

 

{J No
@ ves
31. Make: VW Who has an interest in the property? Check one. —_o not deduct secured claims or exemptions. Put
| Modet: Golf U Debtor # only Seeltars Who Fave Claims Secured by Properly.
vear 2015 L] Bebtor 2 onty Los ee se
! a “30,000 =: Debtor t and Debtor 2 only cate propery? portion you own?
Approximate mileage: _" "1" LJ At ieast one of the debtors and another propersy’ P y
Other information: | § 6,500 $ 6,500
only running car (J Check if this is community property (see
instructions)
if you own or have more than one, describe here:
32 Make: Volvo Who has an interest in the property? Check one. —_ 9 not deduct secured claims or exemptions, Put
the amount of any secured claims on Schedule D:
Model: C70 5 Debtor 1 oniy Creditors Who Have Claims Secured by Property.

; 2000 Debtor 2 only : se
vest “F70,0007 GA Daber and Debtor 2 ony Current value ofthe | Cunant value of
Approximate mileage: 7? C} At least one of the debtors and another : ‘
Other information: 2,300 2,300

oe stte t $ $
inoperable (2 check if this is community property (see
instructions)

 

 

Case 19-62384-tmr11 Doci-1 Filed 08/05/19

Natt tt ono AAT @rhadiule AIR: BPranarty page 2
Itai Aaronson

Case number @ known)

 

 

 

 

 

Who has an interest in the property? Check one.

LJ At Jeast one of the debtors and another

(I Check if this is community property (see

Who has an interest in the property? Check one.

Debtor 1
First Name Middia Narae
3.3. Make: VW
Modet: Jetta () Debter 4 only
Year: C) Debtor 2 only
, 75000 L) Debtor 4 and Debtor 2 only
Approximate mileage: :
Other information:
inoperable
instructions)
3.4, Make: BMW
Model: 545 ( Debtor 1 only
Year 2004 C) Debtor 2 only
, 720,000. C2] Debter i and Debtor 2 only

Approximate mileage:
Other information:
inoperable

 

 

 

(4 At feast one of the debtors and another

Ld Check if this is community property (see
instructions)

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the '
entire property? portion you own?

3,100 3,100

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Praperty.

Current value ofthe Current value of the
entire property? portion you own?

2,700 2,700

: 4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercratt, fishing vessels, snowmobiles, motorcycle accessories

“i No
Ci Yes

41. Make:
Model:
Year:

Other information:

 

 

 

If you own or have more than one, list here:

42 Make:
Model:
Year.

Other information:

 

 

 

 

Who has an interest in the property? Check one.

CI Debtor 4 only

CY Debtor 2 only

(3 Debtor 4 and Debtor 2 only

Cl At teast one of the debtors and another

Li Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

Cd Debtor 4 only

CY Debtor 2 only

CY Debtor 1 and Debtor 2 only

C4 At least one of the debtors and another

Do not deduct secured claims or exemptions. Put
the arnount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Praperty.

Current value of the Current value of the -
entire property? portion you own?

 

 

LJ Check if this is community property (see $ $
instructions)
5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages $ 14,600
you have attached for Part 2. Write that umber Mere oo. ee cteccssse reece neeeeeseeneaeterenaeraneenrnnnrcentsnonareenensaseennnnnnecanestaannaacen >

 

 

 

Case 19-62384-tmr11 Doci-1 Filed 08/05/19

Pei tel oO een AMPA I

@ekavArla AMR: Branarty

page 3
Itai Aaronson Case number ¢ known)

 

 

 

Debtor 4
First Neme Middle Name Last Name
Ee Describe Your Personal and Household Items
: . ; a Current value of the
: Do you own or have any iegal or equitable interest in any of the following items? portion you own?
Do not deduct secured claims;
or exemptions.

' §. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware

O) No . . on
4 Yes. Describe......... Kitchen items, sofa, bed, table, chairs

 

is 80

 

' 7. Electronics

Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including ceil phones, cameras, media players, games

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C) No competent ie iii tian eeu pia tiennienntin enueneneineneiantetnamseiminininininimntniniy i etetamammn te winnie
Yes. peta. Fiat TV 40° $ 100
: 8. Collectibles of value
Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
i] No do oeceneteppitistianiniit i init neni psn aunt a aneinnntemnintemnctnn innit! asenimamminntnemanntmanim init amt
iJ Yes. Describe.......... | 5
: §. Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment, bicycles, peol tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments
No snes wane sng eynnnees imme tmninicrgnesn ee eet . wn ~ nami esata
. }
(4 Yes. Describe.......... | | §
= 10, Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment
4 No egueteeeein eminent manne ce natures annrneefieeneeeniaimnanettn neni ieee
C) Yes. Describe.......... | $
: +41. Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
LI No ne nee nen omnes ss nec .
id Yes. Describes Simple work and casual clothing $ 75
12. Jeweiry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
gold, silver
id No pa cence once cectenn eee mannan ten nent mini tamara sa
(LY Yes. Describe... | $
43.Non-farm animals
: Examples: Dogs, cats, birds, horses
LI No a _ - cnn etutnnnennnnnereninipteunectaninger an necenne te _ o
i Yes. Describe.......... | 2 rescued kittens 5 0
14. Any other personal and household items you did not already list, including any health aids you did not list
id No ress a a ere eee pa epee ese ner ie meena aren On nO ee nee HNC YE ep oon ot Ae RIO cme
C] Yes. Give specific $
information. ............ _. ene i i ae
; 45. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached § 850

 

 

 

for Part 3. Write that number Mere ............c--ccccceccccscescssseecssseescsesesscnnseeeeesesscsessscessuaveaesnatecesaseccennaceecuausertinnerseeneocenenrsinnsnassanasinaaes >

Case 19-62384-tmr11 Doci-1 Filed 08/05/19

eg ee @pnhadile AIR: Dennarty page 4
itai Aaronson

Middle Name

Debtor 4

 

First Name basi Name

ED veer Your Financial Assets

Gase number (tknawn)

 

Do you own or have any legal or equitable interest in any of the following?

Current value of the
portion you own?
Do not deduct secured claims

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

or exemptions.
16,Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
Ld No
Wy 65 65
OS occ ccccccsccecnceeneeenceeeersnre ease een teen tree cen tete ceee ee een net EEG E EEE Eat samen ae dame a cana ae eaee ener CE ECEE ED tare tmee rae maaan ean ee arenas CE TULL ES CASH. coccccccccccsesesesenee $
+7, Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. If you have multiple accounts with the same institution, list each.
LY No
WA Ves oi institution name:
17.1. Checking account: Chase 5 2,300
17.2, Checking account: $
17.3. Savings account: $
47.4, Savings account: $
17.5. Certificates of deposit: $
17.6. Other financial account: $
17.7, Other financial account: 5
17.8. Other financial account: g
17.9, Other financial account: 5
18. Bonds, mutual funds, or publicly traded stocks
Exampies: Bond funds, investment accounts with brokerage firms, money market accounts
No
OD Yesuic Institution or issuer name:
: 49, Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture
LJ No Name of entity: % of ownership:
Yes, Give specific  Autobloom, LLC 14 % $ )
information about 0%
THEM... eee ° %
0% %

 

Case 19-62384-tmr11 Doc 1-1

enL-—;:. Jn AID: Oennartu

Filed 08/05/19

nace 5
Debtor 1

ltai Aaronson

First Name

Case number (¢ known},
Middie Name Last Name

’ 90. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

A No

CI Yes.

Give specific

information about

 

 

 

' 24. Retirement or pension accounts

No
Ci Yes

account separately. Type of account:

. List each

 

 

 

 

 

 

 

' 299 Security deposits and prepayments

companies, or others

\d No

Hi No

Official Form 106A/B

 

 

 

 

 

 

 

 

 

 

 

 

 

Issuer name:
3%
$ _—_—_—____
BT
Examples: Interests in IRA, ERISA, Keogh, 401(K}, 403(b), thrift savings accounts, or other pension or profit-sharing pians
institution name:
401 (k) of similar plan: $
Pension plan: §.
IRA: $
Retirement account: $
Keogh: $n
Additional account: $
Additional account: $
Your share of all unused deposits you have made s0 thal you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
Institution name or individual:
Electric: $
Gas: 5
Heating oil: $
Security deposit on rental unit: $
Prepaid rent: $
Telephone: S$
Water: $
Rented furniture: $
Other: $
23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years}
Issuer Name and description:
$
$
3

 

Case 19-62384-tmrad. prepay 1-1 Filed 08/05/19

che

page 6

 

 
Debter 1 Itai Aaronson Case number gi tnown,

First Name Middle Name Last Name

 

24, Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1}, 529A(b), and 529(b)(1).

 

as institution name and description. Separately file the records of any interests.11 U.S.C. § 521{c):

 

 

 

25, Trusts, equitable or future interests in property {other than anything listed in fine 1), and rights or powers :
exercisable for your benefit : |

1 No

Li Yes. Give specific ores meorecncenan aoancr eececnannnenani . oe
information about them.... 5

 

 

' 26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: internet domain names, websites, proceeds from royalties and licensing agreements

WY No

LI Yes. Give specific
information about them...

 

 

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, fiquor licenses, professional licenses

No
CL] Yes. Give specific

 

 

 

 

information about them.... $
: Money or property owed to you? Current value of the
portion you own?
Do not deduct secured

claims or exemptions.

_ 28. Tax refunds owed to you

 

U1 No ne - _ .

LE Yes. Give specific information Federal:
about them, including whether
you already filed the returns ‘ State:

and the tax years. ...0.--. eee
t y Local:

 

: 29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

1 No

U Yes. Give specific information..............

 

 

Alimony: $
Maintenance: $
Support: $
Divorce settlement: $
Property settlement: $ —_
| 30, Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to someone else :
4 No tenes tae esate een ae peice ene ene AE Ane RMI RE I edt we — _
C} Yes. Give specific information..............- —_ ;

 

Case 19-62384-tmr11 Doc1-1 Filed 08/05/19
Official Form 106A4/B Schedule A/B: Property page 7
Hai Aaronson Case number (tanoun)

First Name Middle Name Last Name

Debtor 3

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance

No
LI Yes. Name the insurance company Company name: Beneficiary: Surrender or refund value:
of each policy and list its value. ...

 

 

 

 

32. Any interest in property that is due you from someone who has died
if you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

id No

LJ Yes. Give specific information.............. |

 

 

: 33, Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue
id No

(J Yes. Describe each claim. ........... |

 

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

4 No ene nen ieanannn

QC] Yes. Describe each claim. sosonon| |

 

: 95, Any financial assets you did not already list

 

 

 

 

wi No ao aon cece ne oe we — vs sree
QO) Yes. Give specific information........... | 5

: 36. Add the dollar value of ail of your entries from Part 4, including any entries for pages you have attached 2 365
for Part 4, Write that number Were ..caccccscccccesccccenseereeesssereseesseensennnensonssnsestsssoeevsussosnunsenevsssnyssaisansacenstatstarceniteg geneearnene stot > $ ’

 

Co Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.
i 37.Do you own or have any legal or equitable interest in any business-related property?
id No. Go to Part 6.

LI Yes. Go to line 38.
Current value of the
portion you own?

Do not deduct secured claims «
or exemptions.

_ 38. Accounts receivable or commissions you already earned

OQ No ocean
(] Yes. Describe.......

 

ae §_—
39. Office equipment, furnishings, and supplies
: Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

C} Yes. Describe........ | : 'g
i

Ch No been nang eee RAI em mE ET pans ne ope ee ees cot tame pine en uments Ane Qt ene RHI TE SEA anes mn acta ta aes oe ose coate Racamauenaaanaas mane saaneans Ea

 

Loc eennnnne

Case 19-62384-tmr11 Doci-1 Filed 08/05/19

C\ifinial Earm INR AIR Schedule A/B: Property page 8
Debtor 1 ltai Aaronson Case number (known)

First Name Middle Name Last Name

 

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

 

 

 

 

 

 

 

 

 

 

 

= No een eee ee eee ee nee ee iene ee ee mes sec eRe HEN toate ROUT ROR LotR UGE A een eee ene ee ncemumne ae aoe ecm mee Rene EA ee GR OR ee an tet conten
LI Yes. Deseribe....... l
41. inventory
] No soon nino snc nnnieannnem nnn nampa tient tien nme amertetn rin eminent inane impnennna ma 7
(CQ Yes. Describe........ 5
42.interests in partnerships or joint ventures
L]} No
Cl Yes. Describe... Name of entity: % of ownership:
Ms $
% $
% $
43. Customer lists, mailing lists, or other compilations
UO) No
Ci Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 104(41A))?
Cd No a ae eeenemesane ny cee nme iee ene: an. sae _ mete her or we
_ (J Yes. Deseribe........
3
: 44. Any business-related property you did not already list
LJ No
LI} Yes. Give specific $
information .........
3
3
$
$
$
' 46, Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached $ 0
for Part 5. Write that number Were oo... cece eccceecccuessssssesvsssssesannvaneveusnsnecrstarcanessaussseseecaseeceasesresseaseqnuecssnnnearsneesneesensesses > —_—_ —————

 

 

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
If you own or have an interest in farmland, list it in Part 7.

: 46.Do you own or have any legal or equitable interest in any farm- or commercial fishing-reiated property?
(Wf No. Go to Part 7.
LI Yes. Go to line 47.

Current value of the
portion you own?

Do not deduct secured claims |

: or exemptions.
| 47. Farm animals

Examples: Livestock, poultry, farm-raised fish

Wf No

Ly VOB orernnrn

Case 19-62384-tmr11 Doci1-1 Filed 08/05/19

MFirial Farm «HR Ase Gphadiule 4i/B- Praneny pace o

 

 
ltai Aaronson Case number knows)

First Narne Middle Name Last Name

Debtor 1

48.Crops—either growing or harvested

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ci Yes. Give specific |
information............. $
; 49.Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
No
O ves... sciences cnunen enn sso se
— —— a — eee sn ns tae $
50.Farm and fishing supplies, chemicais, and feed
No
O i: |: re ” ~ —
_ 54. Any farm- and commercial fishing-related property you did not already list
dd No ee ;
L] Yes. Give specific |
information. ............ 3
52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached $ 0
for Part 6. Write that mumber Bere occ csssscssssesecsssveussesesseeessccsstonessassstunessessutmnstessentuastesssnnssescansntecssnsnasesesieessnenseesess >
Describe All Property You Own or Have an Interest in That You Did Not List Above
53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership
7% No ferrari namie ee ene anNR enn RA UR RE A RRR Ro eng nemesis mi
LI Yes. Give specific
information. ............
$ i
’ 84. Add the dollar value of all of your entries from Part 7. Write that number Weve ooo. ecee esse eecssecssenereniees > $ 0
List the Totals of Each Part of this Form
300,000
§5.Part 1: Total real estate, WMG 2 oo. ec ec cccseecceneeee conse cee eeeceeceeeeeeeneceneneeeeeeaeeeseeveede ee ere eee ieee end CAS US MAL dKes ese SH see eneneree nes enenengeeeaees > $n
- 56. Part 2: Total vehicles, line 5 $ 14,600
: ; ; 850
: 57. Part 3: Total personal and household items, line 15 $
_ 68.Part 4: Total financial assots, line 36 $ 2,365
' 59, Part 5: Total business-related property, line 45 $ 0
60. Part 6: Total farm- and fishing-related property, line 52 $ 0
1
61. Part 7: Total other property not listed, fine 54 +5 0 \
62. Total personal property. Add lines 56 through 64. -...0.... $ 17,815 Copy personal property total 3 Fs t 7,81 5
. 317,815
’ 63, Total of all property on Schedule A/B. Add fine 55 + fine 62.0.0 ee ee eer rn nn endear eatnn ee $

 

 

 

Case 19-62384-tmr11 Doci1-1 Filed 08/05/19

M#ielal Farm IneAIR @ehadiuila AIR: Pranarty nane 10

 
Fill in this information to identify your case:

tai Aaronson

First Name Middle Name Last Name

Debtor 1

 

Debtor 2
(Spouse, if fing) First Name Middie Name Last Name

 

United States Bankruptcy Court for the: District of Oregon

Case number L) Check if this is an
{if known) amended filing

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 04/49

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Officiat Form 106A/B) as your source, list the property that you claim as exempt. if more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

 

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. Gne way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dotlar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular doliar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

| part 1: | Identify the Property You Claim as Exempt

4. Which set of exemptions are you claiming? Check ane only, even if your spouse is filing with you.

C) You are claiming state and federal nonbankruptey exemptions. 11 U.S.C. § §22(b}(3)
OC) You are claiming federal exemptions. 11 U.S.C. § 522(b){2)

2. Fer any property you list on Sehedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on Current value ofthe = Amount of the exemption you ciaim Specific taws that allow exemption .

 

 

 

 

 

 

Schedule A/S that lists this property portion you own
Copy the value from Check only one box for each exemption.
Schedule A/B
Brief :
description: Home tine 1.1 $_300,000 g _170,350
Line from LJ 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief Driveable car 3.4 $6,500 6,500
description: : 3 $_.
Line from CJ 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief .
description: Household line 15 ¢ 850 C) 3 850
Line from L) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit

 

 

3. Are you claiming a homestead exemption of more than $170,350?
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.}

WH no

C) Yes. Did you acquire the property covered by the exemption within 1,215 days before you fitect this case?

CL) No
Ll Yes

Case 19-62384-tmr11 Doci-1 Filed 08/05/19

compre ot peo are Caehadals @ Tha Denna Wats Claim ac Evamnt nade 1 of

 

 
Debtor 1

First Name

ital Aaronson

Middle Name

Ea Additional Page

Brief description of the property and line
on Schedule A/B that lists this property

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:
Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:
Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Last Name

Current value of the
portion you own

Copy the value from

Case number ¢f known).

Amount of the exemption you claim

Check only one box for each exemption

 

(] 100% of fair market value, up to
any applicable statutory limit

 

C0 100% of fair market value, up to
any applicable statutory limit

 

CJ 100% of fair market value, up to
any applicable statutory limit

 

LJ 100% of fair market value, up to
any applicable statutory fimit

 

2 100% of fair market value, up to
any applicable statutory limit

 

L) 100% of fair market value, up to
any applicable statutory limit

 

3 100% of fair market vatue, up to

 

(I 100% of fair market value, up to

 

(2 100% of fair market value, up to

 

C2 100% of fair market value, up to

 

LJ 400% of fair market value, up to

Schedule A/B
Bank account line 17 $ 2,300 $3 2,300
Inoperable car 3.2 $ 2,300 Os 3,100
Inoperable car 3.3 $ 3,100 Os 3,100
Inoperable car 3.4 $ 2,700 O¢ 2,700
$ Os
$ Ls
$ L$
— any applicable statutory limit
$ Os
any applicable statutory limit
$ Us
— any applicable statutory limit
$ Os
a any applicable statutory limit
$ Os
any applicable statutory limit
$ Os

 

(1 100% of fair market value, up to
any applicable statutory iimit

Case 19-62384-tmr11 Doci-1 Filed 08/05/19

@akadila @: Tha Deanorth YairClaim 4¢ Fvamnt

Specific laws that allow exemption

 

 

 

 

 

 

 

 

 

 

 

 

nade 2 of

 

 
Fill in this information to identify your case:

Itai aaronson

First Name Middle Name Last Name

Debior 1

 

Debtor 2
(Spouse, if filing) First Name Middle Name Lasi Name

 

United States Bankruptcy Court for the: District of Oregon

 

Case number
(if known)

 

Official Form 106D

 

C} Check if this is an
amended filing

Schedule D: Creditors Who Have Claims Secured by Property 12/45

Be as complete and accurate as possible. if two married people are filing together, both are equaily re:

additional pages, write your name and case number (if known).

1. Do any creditors have claims secured by your property?

C1 No. Check this box and submil this form to the court with your other schedules. You have nothing else to report

@ Yes. Fill in all of the information below.

ae is All Secured Claims

sponsible for supplying correct

information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any

on this form.

 

2. List all secured claims. if a creditor has more than one secured claim, list the creditor separately
for each claim. [f more than one creditor has a particular claim, list the other creditors in Part 2.
As much as possible, list the claims in alphabetical order according to the creditor's name.

 
  
 
 

Amount of c
Do not deductthe
value. of.collaterai.

 

 

 

 

 

 

 

[2.1] Bank of America Describe the property that secures the claim: $ 140,000 $ 300,000 $
Creditors Name Hom
100 North Tryon Street ©
Number Street
As of the date you file, the claim is: Check all that apply.
CL] contingent
Charlotte, NC 2825 ( Unliquidated
City State ZIP Code 9 Disputed
Who owes the debt? Check one. Nature of lien. Check ail that apply.
CJ Debtor 4 only () An agreement you made (such as mortgage or secured
LJ Debtor 2 only car foan)
OC pebtor 1 and Bebtor 2 only (I Statutory tien (such as tax tien, mechanie’s lien)
Q) At least one of the debtors and another C1 Judgment fien from a lawsuit
L Other (including a right to offset)
O) Check if this claim relates to a
community debt
Date debt was incurred 2009 Last 4 digits of accountnumber
| 2.2) Bescribe the property that secures the claim: $ $ $.

 

 

Crediter’s Name

 

Number Sireat

 

 

City State ZiP Code

Who owes the debt? Check one.

C1 Debtor 1 only

(Debtor 2 only

QC) Debtor + and Debtor 2 only

C) Atleast one of the debtors and another

O) Check if this claim relates to a
community debt

_ Date debt was incurred

 

Add the dollar value of your entries in Column A on this page. Write that number here:
cee ee SQ SO-£9-67384-tt tL —-Boc 1-1 Filed O8705/rg

 

As of the date you file, the claim is: Check all that apply.
(J contingent

OO unliquidated

C] Disputed

Nature of fien. Check all that apply.

(J An agreement you made (such as mortgage or secured
car loan}

(1 Statutory lien (such as tax lien, mechanic's lien)

(J Judgment lien from a lawsuit

OQ] Other {including a right to offset)

Last 4 digits of account number

140,000 |

 

 

mm ee ee oe

nane 4 of

 
Deblor 4 ltai aaronson

Case number (known)

 

First Name Middie Name

Additional Page Covina A a.
oti : ‘ a . Amount of clais
After listing any entries on this page, number them beginning with 2.3, followed ‘Do not deduct the

by 2.4, and so forth.

Last Name

 

 

   

‘Value of collateral: 2: Claim ..°°

 

 

“Column Bo
‘Value of collateral." Unsec

    

    
 

Column C

    
   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Describe the property that secures the claim: $ $ $
Creditors Name
Number Street
As of the date you file, the claim is: Check alt that apply.
LJ} contingent
City State ZiP Code i} Unliquidated
Q Disputed
Who owes the debt? Check one. Nature of tien. Check all that appiy.
LJ Debtor 4 only O) An agreement you made (suck as mortgage or secured
C] Debtor 2 only car loan}
( Debtor 1 and Debtor 2 only LI Statutory lien (such as tax Hen, mechanic's lien)
( Atleast one of the debtors and another CJ Judgment tien from a tawsuit
C) other (including a zight to offset)
O) Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of account number
|_| Describe the property that secures the clalm: $ $
Creditor’s Name
Number Street
As of the date you file, the claim is: Check afl that apply.
L] Contingent
O Unkquidated
City State ZIP Code QO Disputed
2
Who owes the debt? Check one. Nature of lien. Check ail that apply.
UO) Debtor 1 only QO an agreement you made (such as mortgage or secured
U2 Debtor 2 only car loan)
U Debtor 1 and Debtor 2 only Q Statutory lien (such as tax lien, mechanic's lien)
CJ Atleast one of the debtors and another CO Judgment tien from a lawsuit
oO . n .
Check if this claim relates to a Other {Including a right to offset)
community debt
Date debt was incurred Last 4 digits of account number.
|_| Describe the property that secures the claim: 3 $

 

 

Creditors Name

 

 

Number Street

 

 

 

As of the date you file, the claim is: Check all that apply.

 

Contingent

 

City State
Who owes the debt? Check one.

CJ debtor 1 only
(3 Debtor 2 only
{3 Debtor 1 and Debtor 2 only

C1 Check if this claim relates toa
community debt

Date debt was incurred

Add the dollar value of your

If this is the last page of you
... Write that number here:

 

2/P Cade

L) At teast one of the debtors and another

 

() Unliquidated

UI Disputed

Nature of lien. Check all that apply.

(2 An agreement you made (such as morigage or secured
car Ioan)

(4 Statutory fien (such as tax lien, mechanic's fien)

(Judgment fen from a lawsuit

(2 Other fincluding a right to offset)

 

Last 4 digits of account number

  
 

entries in Column A on this page. Write that number here:

r form, add the dollar value totals fror all pages.

Case 19-62384-tmr11... Doc.1-1....Fil

rans

nf

 

 

 
Debtor 1

First Name

Itai aaronson

Middis Name Last Name

Case number grkiown)

Kee ist Others to Be Notified for a Debt That You Already Listed

| Use this page only if you have others to be notified about your bankrupt
; agency is trying to collect from you for a debt you owe to someone else,

cy for a debt that you already listed in Part 1. For example, if a collection
list the creditor in Part 1, and then list the collection agency here. Similarly, if

; you have more than one creditor for any of the debts that you listed in Part 1, list the additional creditors inere. Lf you do not have additional persons to
! be notified for any debts in Part 4, do not fill out or submit this page.

C

On which line in Part 1 did you enter the creditor?

 

 

Name

Last 4 digits of accountnumber 6

 

Number

Street

 

 

City

State

ZIP Code

On which line in Part 4 did you enter the creditor?

 

Name

Last 4 digits of account number =

 

Number

Street

 

 

Name

City

State

ZIP Code

 

On which fine in Part 1 did you enter the creditor?

Last 4 digits of account number Ss

 

Number

Street

 

 

City

Name

State

ZIP Code

On which fine in Part 4 did you enter the creditor?

Last 4 digits of account number

 

Number

Street

 

 

Name

City

State

ZIP Code

On which line in Part 4 did you enter the creditor?

Last 4 digits of account number

 

Number

Street

 

 

City

State

ZiP Cade

On which line in Part 1 did you enter the creditor?

 

 

Name

Last 4 digits of account number

 

Number

Street

 

 

City

State

ZiP Code

~~Case 19-62384-tmr11 “Doc 1-1 Filed 08/05/19

Bb we ak nano ne

 

 
Fill in this information to identify your case:
Debiort _—sttai Aaronson
First Name Middle Name Last Name . .

Debtor 2
(Spouse, # filing) First Name Middie Name Last Name

 

United States Bankruptcy Court for the: District of Oragon

 

£J Check if this is an

Case numbe ili
ase number amended filing

(If known}

 

Official Form 106E/F |
Schedule E/F: Creditors Who Have Unsecured Claims 12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY ciaims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could resuit in a claim. Also fist executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. If mare space is
needed, copy the Part you need, fil it out, number the entries in the boxes on the ieft. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

eae “= All of Your PRIORITY Unsecured Claims

 

 

 

14. Do any creditors have priority unsecured claims against you?
Wd No. Go to Part 2.
L} Yes.

2, List all of your priority unsecured claims. if a creditor has more than one priority unsecured claim, fist the creditor separately for each claim. For
each claim listed, identify what type of claim It Is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority

 

 

 

 

 

 

 

unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

  
 

7 ‘Nonprii ity

 

 

 

Priority Creditars Nama

 

 

 

Who incurred the debt? Check one.

(2 Debtor 1 only

(4 Debtor 2 only

OQ) Debtor 1 and Debtor 2 onty

(CJ At least one of the debtors and another

QO) Check if this claim is for a community debt

Is the claim subject to offset?

i No

 

When was the debt incurred?

Number Street
As of the date you file, the claim is: Check afl that apply.
L] Contingent

Gity State ZIP Cade C2 untiquidated
C4 Disputed

Type of PRIORITY unsecured claim:
C] Domestic suppor obligations
I Taxes and certain other debts you owe the government

QO Claims for death or personal injury while you were
intoxicated

C) other. Specify

 

Ovs Case 19-62384-tmr11- Doc-1-1-~-Filed 08/05/19" ~

24
Last 4 digits of account number $ $
Priority Craditor’s Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check ail that apply.
Cily “tate ZIP Code U Contingent
> O1 Unliquidated
Who incurred the debt? Check one. LJ disputed:
O) Debtor 1 onty
(1 Debtor 2 only Type of PRIORITY unsecured claim:
“ Debior 1 and Debtor 2 only C3 Domestic support obligations
At feast one of the debtors and another (0 Taxes and certain other debts you owe the government
C1 Check if this claim is fora community debt = ()_Ciaims for death or personal injury while you were
Is the claim subject to offset? intoxicated
CO) No (1 other. Specify
UC) Yes
2.2 | Last 4 digits of account number = $

 

 

 

 
Debior 1 Itai Aaronson Case number {if know),
First Name Middie Name Laat Name

Eun Your PRIORITY Unsecured Claims — Continuation Page

      

"After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth. . Nonpriorit

    

 

yo

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Last 4 digits of account number = $ $ $
Priority Craditor's Name
When was the debt incurred?
Number Streat
As of the date you file, the claim is: Check all that apply.
LI Contingent
City Slate ZIP Code (J unliquidated ‘
(] Disputed
Who incurred the debt? Check one.
QO Debter 7 only Type of PRIORITY unsecured claim:
Li Debt
Debtor 2 only O Domestic support obligations
QC) Debtor 1 and Debtor 2 onty .
OU] Taxes and certain other debts you owe the government
LJ Atleast one of the debfors and anather . - .
(J Claims for death or personal injury while you were
C) Check if this claim is for a community debt Intoxteated
. (2 other. Specify
Is the claim subject to offset?
OU No
CO) Yes
Last 4 digits of accountnumber 0 $ $ $
Priority Creditors Name
When was the debt incurred?
Number Street /
As of the date you file, the claim is: Check all that apply.
O) Contingent
City State ZIP Cede 2 unliquidated
LI Disputed
Who incurred the debt? Check one.
LJ Bebtor 1 only Type of PRIORITY unsecured claim:
U1 Debtor 2 only 1] Domestic support obligations
LJ Debtor 1 and Debtor 2 cnly ae
1 Taxes and certain other debts you owe the government
LJ Atleast one of the debtors and another Q : . .
Claims for death or personal injury while you wera
C2 Check if this claim is tor a community debt intoxicated
3 Other. Specify
Is the claim subject to offset?
QO No
a Yes “s oT om = : a “s a arate nmr
Last 4 digits of account number a:
Priority Creditor's Name
When was the debt incurred?
Number Straet
As of the date you file, the claim is: Check all that apply.
1 Contingent
Gity Slate ZIP Code C1 unliquidated
C] Disputed
Who incurred the debt? Check one.
() Debtor 1 only Type of PRIORITY unsecured claim:
U1 Debtor 2 only ( Domestic support obligations
(2 Debtor 1 and Debtor 2 oniy g A
Taxes and certain other debts you owe the govarnment
At feast one of the debtors and another a A at .
Claims for death or personal injury while you were
O Check if this claim is for a community debt intoxicated ™
C} Other. Specify
Is the claim subject to offset?
(No
UE ves .
Yes oo . Case 19-62384-tmr11--Doc-1-1~ Fited 08/05/19 ~

 

 
Itai Aaronson
Middia Name

Debtor 4

First Name Last Name
!

Ea List All of Your NONPRIORITY Unsecured Claims

3. Do any creditors have nonpriority unsecured claims against you?
id Yes

t

i nonprority unsecured claim, list the creditor separately for each claim.

claims fill out the Continuation Page of Part 2.

4.1

 

 

 

 

4. List afl of your nonpriority unsecured claims in the alphabetical order of the cred

Case number (if knover},

 

DF No. Yeu have nothing to report in this part, Submit this form to the court with your other schedules.

 

itor who hoids each claim. If a creditor has more than one
For each claim fisted, identify what type of claim itis, Do not list claims already

included in Part 1. if more than one creditor holds a particular claim, list the other creditors in Part 3,|f you have more than three nonpriority unsecured

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Who incurred the debt? Check one.

( Debtor 1 only

(1 Debtor 2 only

U) Debtor 1 and Debtor 2 only

CD Atteast one of the debters and another

(J Check if this claim is for a community debt

Is the claim subject to offset?
CY No
L) Yes

Case 19-62384-tmr11.

 

C1! contingent
OO) unliquidated
L] Disputed

Type of NONPRIORITY unsecured claim:

C) Student loans

CY obligations arising out of a separation agreement of divorce
that you did not report as priority claims

2 Debis to pension or profit-sharing plans, and other similar debts

C¥ Other. Specify

 

‘Doc-1-1.- Filed-08/05/19- ~~~

Bank of America Last 4 digits of account number = = 45.000.00
Nonpricrily Creditor's Name . 08/05/201 9 $e
i 2
400 North Tryon Street When was the debt incurred’?
Number Street
Chartotte NC 28255
city State ZIP Coda As of the date-you fite, the claim is: Check all that apply.
w Contingent
Who incurred the debt? Check one. © untiquidated
W debtor 1 only & disputed
LJ Debtor 2 only
Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured ciaim:
E) At feast one of the debtors and ancther 2 student loans
Check if this claim is for a community debt (3 Obtigations arising out of a separation agreament or divorce
that you did not report as priority claims
Is the claim subject to offset? 1 bebis to pension or profit-sharing plans, and other similar dabts
LI No @ other. Specity Credit cards
i ves
4.2 | American Express Last 4 digits of account number g __ 21,000.00
Nonpriorily Creditor’s Name When was the debt incurred?
World Financial Center
Number Street
New York NY 10285 As of the date you file, the claim is: Check all that apply.
City State ZIP Code wv Contingent
Who incurred the debt? Check one. i Uniiquidated
4 Debtor 1 only IWF Disputed
Q] Debtor 2 only .
(2 pebtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
LJ Atleast one of the debtors and another L3 Student toans
oo , | LJ Obligations arising out of a separation agreement or divorce
} check if this claim is for a community debt that you did not report as priority claims
Is the claim subject to offset? CY Debts to pension or profit-sharing plans, and other similar debts
LI No WU other. Specity Credit cards
a Yes
4.4 | a
| Last 4 digits of account number. __ __ __
Nonpriority Creditor's Name . $
When was the debt incurred?
Number Street t
Gly State FP Code As of the date you file, the claim is: Check all that apply.

 

 
Debtor 7

 

 

 

After listing any entrie

 

 

 

ltai Aaronson

Middie Name Last Name

First Nama

Case number (ifkeown)

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

Nonpriority Creditor’s Name

 

 

s on this page, number them beginning with 4.4, followed by 4.5, and so forth.

Last 4 digits of account number = ___-____ ___

When was the debt incurred?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Who incurred the debt? Check one.

L) Debtor 1 only

(1 Debtor 2 only

Q) Debtor 4 and Debtor 2 only

C At teast one of the debtors and another

O Check if this claim is for a community debt

Is the claim subject to offset?

Ol No
C3 Yes

Case 19-62384-tmr11

Numb Street .
umber 8 As of the date you file, the claim is: Check all that apply.
Cily State ZiP Gade (J Contingent
C3 Unttquidated
Who incurred the debt? Check one. ©) bisputed
f
C} Debtor t only
(3 Debtor 2 only Type of NONPRIORITY unsecured claim:
QU Debtor 1 and Debtor 2 only Student loans
C1 At least one of the debtors and another (2 Obligations arising out of a separation agreement or divorea that
O] Check if this claim is for a community debt you did not report as priority claims a
1 Debts io pension cr profit-sharing plans, and other similar debis
Is the claim subject to offset? (1 other. Specify.
1 No
LI Yes
Last 4 digits of account number 2 = __ __
Nonpriority Creditor's Name
When was the debt incurred?
Numb Street
umoer a8 As of the date you file, the claim is: Check all that apply.
City State ZIP Code (contingent
QO) Unliquidated
Who incurred the debt? Check one. (2 Disputed
Q Debtor 1 only
CJ bebtor 2 only Type of NONPRIORITY unsecured claim:
(2 Debtor 1 and Debtor 2 only 2 Student toans
(1) Atleast one of the debtors and another 2 Obligations arising out of a separation agreement or divorce that
O Check if this claim is for a community debt you did not report as prionily claims :
O Debts te pension of profit-sharing plans, and other similar gebts
Is the claim subject to offset? (1 other. Specify
CG No
CQ) ves
Lasi 4 digits of account number ss __.
Nonpriority Crediter’s Name
When was the debt incurred?
Numb Stecet : ee
umber fe As of the date you file, the claim is: Check ail that apply.
City State ZIP Code (4 Contingent

C) Untiquidated
LE Disputed

Type of NONPRIORITY unsecured claim:

() Stuctent loans

(2 obligations arising out of a separation agreement or divorce that
you did not report as priority claims

{1 Debts to pension or profit-sharing plans, and other similar debts

(1 other. Specify

Doc 1-1 Filed 08/05/19

 

 
Debtor 1 Itai Aaronson Case number tif known)

First Name Middle Name Last Name

| part 3: | List Others to Be Notified About a Debt That You Already Listed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5. Use this page only if you have others to be notified about your bankruptey, for a debt that you already listed in Parts 1 or 2. For
exampie, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you fisted in Parts 1 or 2, list the
additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): (2 Part 1: Creditors with Priority Unsecured Claims
Number Street Part 2: Creditors with Nonpriority Unsecured Claims
Last 4 digits of accountnumber— es
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Gheck one): O Part 1: Creditors with Priority Unsecured Claims
Number Streal ] Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number «6
Cily State ZIP Code
On which entry in Part t or Part 2 did you list the original creditor?
Name
Line of (Check one): U) Part 1: Creditors with Priority Unsecured Claims
Number Sireat ) Part 2: Creditors with Nenpriority Unsecured
Claims
Last 4 digits of account number = ss
HY score State I Oe epee ennnnenrnncnenreicimning reais gyn issinmnmrneginae emer once
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Cheek one}: O) Part 1: Creditors with Priority Unsecured Ciaims
Number Street UO) Part 2: Creditors with Nonpricrity Unsecured
Claims
_ Last 4 digits of account number _—— ©
City State ZIP Coda
On which entry in Part 1 or Part 2 did you fist the original creditor?
Name .
Line of (Check one}: Q Part 1: Creditors with Priority Unsecured Claims
Number Street Q) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of accountnumber
City _Btate ZIP Code j nee _
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one}: CO Part 1: Creditors with Priority Unsecured Claims
Number Street J Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number __ $s
City State ZIP Code a
XN On which entry in Part 1 or Part 2 did you list the origina! creditor?
ane
Line of (Check one): C1 Part 1: Creditors with Priority Unsecured Claims
Numb Street
“et Hee (2 Part 2: Creditors with Nonpriorlly Unsecured
Claims
~ Last 4 digits of account number __
City oma : —_ —
ee _ Ca&® 19-67884#tmr11... Doc.1-1...-Filed-08/05/19 .------

 

 

 
Ea Add the Amounts for Each Type of Unsecured Claim

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.

 

i

Debtor 1 ltai Aaronson
First Nama Middle Nama Last Nama

Case number (it keown)

 

Add the amounts for each type of unsecured claim.

Fotal claims
from Part t

Total claims

: from Part 2

6a.

6b.

6c.

6d.

6e.

6F.

6h.

6i.

Bomestic support obligations

Taxes and certain other debts you owe the
government

Claims for death or personal injury while you were
intoxicated

Other. Add all other priority unsecured claims.
Write that amount here.

Total. Add lines 6a through 6d.

Student loans

. Obligations arising out of a separation agreement

or divorce that you did not report as priority
claims

Debts to pension or profit-sharing plans, and other
similar debts

Other, Add all other nonpriority unsecured claims.
Write that amount here.

6j. Total. Add lines 6f through 6i.

6a.

6b.

6c.

6d.

6e.

6f.

6g.

6h.

6i.

i.

Total claim

 

 

 

 

 

 

$ 0.00

$ 0.00

5 0.00

§ 0.00
Total claim

§ 0.00

5 0.00

$ 0,00

+5 66,000.00

§ 66,000.00

 

 

Case 19-62384-tmr11 Doci-1 Filed 08/05/19

 

 

 
      

Fifst Name

Debtor 2

Meee cee ents ener :

Debtor hea

 
 

 
    

fhatonsn

Middle Name T "Last Name

 

 

  

{Spouse if filing} First Name

Case number

United States Bankruptey Court for the:

  

Middle Name Last Name

    

District of

   
   

(2 Check if this is an

 

{If known}

   

amended filing

 

Official Form 106G

Schedule G: Executory Contracts and Unexpired Leases 42/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any

additional pages, write your name and case number (if known).

t. eee have any executory contracts or unexpired leases?
No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
CO Yes. Fil in all of the information below even if the contracts or leases are fisted on Schedule A/B: Property (Official Form 106A/B).

2. List separately each person or company with whom you have the contract or lease, Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and

unexpired leases.

 

 

 

 

 

 

 

Person or company with whom you have the contract or lease State what the contract or lease is for
2.1
~ Name
Number Street
Gity State ZiP Gode
24
ot
Number Street

 

 

Bbate ZIP Code en eecnnentnn in ginnrtanencnme sient anaeamae cirri

 

 

 

 

 

 

 

 

Name

Number Street
2A
~~ Name

Number Street

 

 

 

 

State ZIP Code cman nen enunciation tension oe negroes

 

Name

 

Number Street

 

 

City

Official Form 1066

State ZiP Code

CaserhOué 8a8eaitary £ontragyyan te Pr Ey BtI90B/05/19 page 1 of __
Debtor 1 Case number (if known),
First Name Middle Name Last Name

ne Additiona! Page if You Have More Contracts or Leases

Person or company with whom you have the contract or iease What the contract or lease fs for

 

 

Name

 

Number Street

 

City State ZIP Gade

 

Name

 

Number Street

 

City State ZIP Code

Name

 

Number Street

 

City State ZIP Cade

 

 

 

Name

 

Number Street

 

City State ZIP Code

   

Name

 

Number Street

 

 

City State ZIP Code

Name

 

Number Street

 

City State ZIP Code

 

 

Name

 

Number Streat

 

City State ZIP Code

         

 

Name

 

Number Street

 

 

City State ZIP Gade

 

 

 

Official Form 106G CasenaQu6e38ebuimy Cdntradige dbipxpirr | b45G8/05/19 page __of___
a roe ee re ear Telly oe ue

Debtor 4 A mpbon

Middle Name PO ™' Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Las! Nae

 

 

United States Bankruptcy Court for the: District of

 

Case number
(if known)

 

 

CE Check if this is an
amended filing

Official Form 106H
Schedule H: Your Codebtors 125

Codebtors are people or entities who are also liable for any debts you may have, Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the feft. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question,

 

4. Doyou have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.}
No

i Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, Idaho, Louisiana, Nevacla, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

No. Go to line 3.
LI) Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
(J No

LY Yes. In which community state or territory did you live’? . Fill in the name and current address of that person.

 

Name of your spouse, former spouse, or legal equivatent

 

Number Strest

 

City State ZIP Code

3. In Golumn 4, list all of your codebtors, Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Sefediile D,
Schedule E/F, or Schedule G to fill out Column 2.

Column 1: Your codebtor . Column 2: The creditor to whom you owe the debt

Check all schedules that apply:

aa]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LJ Schedule D, fine
Name
C4 Schedule E/F, tine
Number Street 1 Schedule G, fine
CRy — State _ iP Code _ . —
3.2
LI Schedule D, line
Name
(CF Schedule EFF, line
Number Street QO) Schedule G, line
ely ce — State see ZIP Code cee iih autsinunatvniun enugenge tneniinana na auninnncnetenmamin nie
3.3|
LJ Schedule D, line
Name
O) Schedule E/F, line
Number Streat LI Schedule G, line
OS BBR oe eerie eel Goda

 

 

  

Official Form 406H Case 19-6238 4stnenilé H: YoaEdHehtorsFiled 08/05/19 page 1of__.
Debtor 1

 

First Name Middle Name

| ES Page to List More Godebtors

LastName

Case number gf kiana)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Column 1: Your codebtor Column 2: The creditor to whom you owe the debt
5 | Check all schedules that apply:
3.
CI Schedule D, line
Name —_——
(} Schedule EFF, fine
Number Streal OO Schedule G, line
| ey eeu ase meneame eee ceen-tie ie ne State _2IP Code -
3.
C} Schedule BD, line
Name
(4 Schedule G/F, line
Number Street (4 Schedule G,fine_
I eee State UP ORE ccs amumnnantennneincmraee
3.
() Schedute DB, fine
Name
L) Schedule EYF, line
Number Street Ci Schedule G, line
olty Sfate ZiP Cade
3.
Ci Schedule D, line
Name
L4 Schedule E/F, line
Number Streat LC) Schedule G, line
Ce State IP ede auntie vere
S_
2 Schedule —, line
Name —_—_—_—
(2 Schedule Ef, line
Number Streat (4 Schedule 6G, fine
ely - RAE cere wntemne Al P Code
B._
QI Schedule D, line
Name TO
Q) Schedule E/F, line
Numbar Sireet L) Schedule G, line_
oA ee Ste NP COT cee nneninnearenenn -
Bo
CE Schedule D, tine
Name
LI Schedule E/F, line
Number Streal O) Schedule G,fine_
BGI ce ccecenan samen nanan RANE ee)
B.
UC) Schedule D, line
Name
QO Schedule E/F, line
Number Street L) Schedule G, line
City Siate ZIP Code

 

Official Form 106H

Case 19-6238%bHeqwd 4: YoGeddaters Filed 08/05/19 page of _

 
Fill in this information to identify your case:

Debtor 4 Itai Aaronson
First Name Middle Name Last Name

Debtor 2
{Spouse, if tiling) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of

Case number Check if this is:

{lf known)
LJ An amended filing

LI A supplement showing postpetition chapter 13
income as of the following date:

 

 

Official Form. 106! um ) DDE WY
Schedule I: Your Income 12/15

Be as complete and accurate as possible. [f two marriéd people are filing together (Debtor 1 and Debtor 2), both are equally responsibie for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
if you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

| part: | Describe Employment

1. Filtin your employment _
information. ; Debtor 1 Debtor 2 or non-filing spouse

 

If you have more than one job,

 

allach a separate page with .
information about additional Employment status C) Employed C) Employed
empioyers, Not employed CL) Not employed
include part-time, seasonal, or
self-employed work.

Occupation

 

Occupation may include student
or homemaker, if it applies.

Employer’s name

 

Employer's address

 

Number Street Number Street

 

 

 

City State Z!P Code City Stale ZIP Code

How long employed there?

Ee ove Details About Monthly Income

 

 

|
, Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing

spouse unless you are separated.
if you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
below. If you need more space, attach a separate sheet to this form.

For Debtor 1 For Debtor 2 or
non-filing spouse

2, List monthly gross wages, salary, and commissions (before all payroll

 

deductions). if not paid monthly, calculate what the monthly wage would be. 2. $ 0.00 $
3, Estimate and list monthly overtime pay. 3. +¢ 0.00 448
4. Calculate gross income. Add line 2 + line 3. 4.) $ 0.00 $

 

 

 

 

 

 

Case 19-62384-tmr11 Doc 1-1 Filed 08/05/19

eee ew pe at ee Crbaditla lt YVritr inconmea page 1

 
Debtor f itai Aaronson Case number (if kaown),

 

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

First Name Middle Name Last Name
For Debtor 1 For Debtor 2 or
Copy line 4 Were, ...csssescsescseecssseecsseesssetsssensveresaraysuseeasecenecnntevanensnerennetsesesteaeeny > 4. $ 0.00 $
5. List all payroi! deductions:
5a. Tax, Medicare, and Social Security deductions 5a. $ 0.00 $
5b. Mandatory contributions for retirement plans 5b.  $ 0.00 $
Sc. Voluntary contributions for retirement plans 5c. =§ 0.00 $
5d, Required repayments of retirement fund loans 5a. $ 0,00 $
5e. Insurance be. $ 0.00 $
5f. Domestic support obligations Bf. $ 0.00 $
5g. Union dues 5g. § 0.00 $_
5h. Other deductions. Specify: 5h. +$ 0.00 +4
6. Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h. 6. § 0.00 $
7, Calculate total monihiy take-home pay. Subtract line 6 from line 4. 7. $ 0.00 $
8. List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
: receipts, ordinary and necessary business expenses, and the total $ 0.00 $
monthly net income. 8a. *
8b. Interest and dividends Bb. ¢ 0,00 $
8c. Family support payments that you, a non-filing spouse, or a dependent
regularty receive
include alimony, spousal support, child support, maintenance, divorce $ 0.00 $
settlement, and property settlement. 8c. a
:  &d. Unemployment compensation ad. $ 0.00 $
| 8e. Social Security Be. § 0.00 g
8{. Other government assistance that you regularly receive
Include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps {benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.
Specify: a. $ 0.00 $
8g. Pension or retirement income 8g. $ 0.00 3
8h. Other monthly income. Specify: Bh. +4 0.00 +3
9. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + Bf +8g + Sh. 9. | ¢ 0.00 $
10. Calculate monthly income. Add line 7 + line 9. 0.00 = Is 0.00
Add the entries in tine 10 for Debtor 1 and Debtor 2 or non-filing spouse. yo.) $———"|+ $ =
#1, State all other regular contributions to the expenses that you list in Schedule J.
include contributions from an unmarried pariner, members of your household, your dependents, your roommates, and other
friends or relatives.
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J. .
Specify: w+ ¢ 0,00
42. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income. 0.00
Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical information, if it applies 12. 8 :
: Combined
} monthiy income
13,Do you expect an increase or decrease within the year after you file this form?
HI No.
| _O) Yes. Expiain:

 

 

 

Case 19-62384-tmr11 ~Doc 1-1°- Filed 08/05/19

a a Gubnoliia le Veute imenama pace 2
Fill in this information to identify your case:

Debtor 1 liai Aaronson

Farst Name Middle Name Last Name

Check if this is:

Debtor 2 CL) An amended filing

LJ A supplement showing postpetition chapter 13
United States Bankruptcy Court for the: District of Oregen expenses as of the following date:

(Spouse, if filing} First Name Middle Name Last Name

Case number wat DBT YY

 

 

Official Form 106J
Schedule J: Your Expenses 425

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number

(if known). Answer every question.

Describe Your Household

 

 

 

1. Is this a joint case?

W No. Go to line 2.
LI Yes. Does Debtor 2 live ina separate household?

CJ No
CO} Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 

 

 

 

 

 

2. Do you have dependents? C] No
Dependent’s relationship to Dependents . Does dependent live
Do nat list Debtor 1 and Yes. Fill out this information for Debtor 1 or Debtor 2 age with you?
Debtor 2. each dependent... a
Do not state the dependents’ Daughter 7 Q No
names. Yes
L] No
LI Yes
LL) No
Cl] Yes
L} No
CI Yes
Ci No
] Yes
3. Do your expenses include W No

expenses of people other than gQ
__ yourself and your dependents?“ Yes

ae Estimate Your Ongoing Monthly Expenses

 

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fil! in the
applicable date.

Include expenses paid for with non-cash government assistance if you know the value of

such assistance and have included it on Schedufe f: Your Income (Official Form 1061.) Your expenses

     

 

 

4. The rental or home ownership expenses for your residence. Include first mortgage payments and ~ 5 800
any rent for the ground or lot. 4,
if not included in line 4:
4a, Realestate taxes 4a. 3 250
4b. Property, homeowner's, or renter’s insurance 4b. $ 100
4c, Home maintenance, repair, and upkeep expenses 4c. § 75
4d. Homeowner's association or condominium dues 4d, $ 0

 

Case 19-62384-tmr11 Doci-1 Filed 08/05/19

Oficial Earn 406 Schedule J: Your Expenses page 1
Debtor 1

10.
11.

12,

13.

1A.

15.

16.

17.

18.

49.

20.

Mifficisal Farm 148]

Itai Aaronson

Middie Name Last Name

First Name

Additional mortgage payments for your residence, such as home equity loans
Utilities:

éa. Electricity, heat, natural gas

6b. Water, sewer, garbage collection

6c. Telephone, ceil phone, Internet, satellite, and cable services

6d. Other. Specify:

 

. Food and housekeeping supplies

. Childcare and children’s education costs

Clothing, faundry, and dry cleaning
Personal care products and services
Medical and dental expenses

Transportation. Include gas, maintenance, bus or train fare.
Do not include car payments.

Entertainment, clubs, recreation, newspapers, magazines, and books

Charitable contributions and religious donations

Insurance.
Do not include Insurance deducted from your pay or included in fines 4 or 20.

15a. Life insurance
45b. Health insurance
15c, Vehicle insurance

15d. Other insurance. Specify:

 

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:

 

Installment or lease payments:
47a. Car payments for Vehicle 1
17b. Gar payments for Vehicle 2

17c, Other. Specify:

 

17d. Other. Specify:

 

Case number (if known),

6a.
6b.
6c.

6d.

42.
13.

14.

15a.
15b.
8c.
75d.

16.

17a.
1?b.
tfc.

i7d.

Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 5, Schedule |, Your income {Official Form 106!).

Other payments you make to support others who do not live with you.

Specify:

 

18.

19.

Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

20a. Mortgages on other propertly

20b. Real estate taxes

20c. Property, homeowner's, or renter’s insurance
20d. Maintenance, repair, and upkeep expenses

20e. Homeowner's association or condominium dues

Case 19-62384-tmr11 Doc 1-1

Schedule J: Your Expenses

20a.

20b.
206.
20d.

20e.

Filed 08/05/19

Your expenses

ger EI

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$ 0
$ 200
5 45
$ 175
$ 0
$ 450

$ 0
$ 25
$ 35
5 150
$ 300
g 0
5 0
$

$

5 100
$

$ 0
gC
gC
$ 0
gs
$ 0
gC
$ 0
3 0
$ 0
$ oO
g$ CO

page 2

 
Debtor 4 Itai Aaronson

First Name Middle Name Last Name

 

21. Other. Specify:

22. Calculate your monthly expenses.
22a. Add lines 4 through 21.
22b. Copy line 22 (monthly expenses for Debtor 2}, if any, from Official Form 106J-2

220, Add line 22a and 22b. The result is your monthly expenses.

23. Caiculate your monthly net income.
23a. Copy line 12 (your combined monthly income) from Schedule L

23b. Copy your monthly expenses from line 22c above.

23c. Subtract your monthly expenses from your monthly income.
The result is your monthly net income.

Case number (if known)

2t.

22a,

22b.

22c,

23a.

23h.

23.

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

Wi No.
C3 Yes.

Explain here:

Case 19-62384-tmr11 Doci-1 Filed 08/05/19

Oficial Foren 106. Schedule J: Your Expenses

 

 

 

 

 

 

 

 

FH
5 2,705
3
$ 2,705
$ 0
-§ 2,705
$ (2705)
page 3

 
Fill in this information to identify your case:

Debtor 1 {tai Aaronson

First Name Middle Name Last Name

Debtor 2
(Spouse, if fding) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of Oregon

Case number
iif known}

 

(J Check if this is an
amended filing

 

 

Official Form 106Dec
Declaration About an Individual Debtor’s Schedules 42/15

 

 

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a faise statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can resuit in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1344, 1519, and 3574.

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

W@ No

UL] Yes. Name of person . Altach Bankruptcy Petition Preparer’s Notice, Declaration, and

 

 

Signature (Official Form 149}.

Under penalty of perjury, | declare that | have read the summary and schedules filed with this deciaration and
that they are true and correct.

eK x

Signatur of Debtor 1 Signature of Debtor 2

oat? & bs [20] q Date
MMF DD YyyYyY MM?! DD / Y¥Y¥

 

 

Official Form 106Dec Case 19-6238 4 i Moone anitQGichiat nettdl SS NEMMew 19
Fill in this information to identify your case:

Debtor 7 Itai Aaronson

First Name Middie Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middie Name Last Name

 

United States Bankruptcy Court for the: District of Oregon

Case number . soy
€f known) OQ) Check if this is an

amended filing

 

 

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 04/49

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. {f more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if knawn). Answer every question.

 

a Give Details About Your Marital Status and Where You Lived Before

 

 

4. What is your current marital status?

4 Married
LI Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

W No

QO Yes. List all of the places you lived in the last 3 years. Do not include where you five naw.

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1: Dates Debtor1 Debtor 2: Dates Debtor 2
. lived there lived there
il Same as Debtor 1 LL] same as Debtor 4
From From
Number Street Number Street
To To
City State ZIP Code City State ZIP Code
(1 same as Debtor 1 LL} same as Debter 1
From From
Number Street Number Sireet
To To
City State ZIP Code City State ZIP Code

' 3. Within the last 8 years, did you ever live with a spouse or iegal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

(No

LI Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 196H).

| Part 21 Explain the Sources of Your Income

Offical Form 107 Caisdomentes Saenianhtals Teniseisa's Hite PrOs/USA pase

 
Debtor 1 ltai Aaronson

 

Firat Name Middle Namo

Last Nama

Case number (it known),

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?

Fill in the total amount of income you received from all jobs and all

businesses, including part-time activities.

If you are filing a joint case and you have income that you receive together, list if only once under Debtor 1.

A No

LL} Yes. Fill in the details.

From January 1 of current year until
the date you filed for bankruptcy:

For last calendar year:
(January 1 to December 31, }
YYYY

For the calendar year before that:
(January 4 to December 31, )
YYYY

Sources of income
Check all that apply.

J) Wages, commissions,
bonuses, tips

Operating a business

Ly Wages, commissions,
bonuses, tips

LI Operating a business

QO Wages, commissions,
bonuses, fips

U) Operating a business

Sources of income
Check all that apply.

Gross income

(before deductions and
exclusions)

L) Wages, commissions,
bonuses, tips

C) Operating a business

(} Wages, commissions,
bonuses, tips

| Operating a business

) Wages, commissions,
bonuses, tips

i) Operating a business

 

Gross income

(before deductions and
exclusions)

$.

 

 

5. Did you receive any other income during this year or the two previous calendar years?
Include income regardless of whether that income is taxable. Examples of offer income are alimony, child support; Social Security,
unemployment, and other public benefit payments; pensions; rental income; interest, dividends; money collected from lawsuits; royalties; and
gambjing and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 7.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

wy No
) Yes. Fill in the details.

 

Gross Income from
each source

Sources of income
Describe below.

Gross income from
each source

(before deductions and
exctusions}

Sources of income

Describe betow.
fbefore deductions and
exclusions)

From January 4 of current year until
the date you filed for bankruptcy:

 

For last calendar year:
(January 1 to December 31, )
yyy

 

For the calendar year before that:

 

 

(January 1 to December 31, }
YYYY

 

Official Form 107 page 2

Cateterauest Sinaneial Affairs fps aqcividyats Hing on sapieyHtey
Debtor 4 Itai Aaronson Case number (ifknown,

First Name Middia Name Last Name

 

Eo List Certain Payments You Made Before You Filed for Bankruptcy

&. Are either Debtor 1’s or Debtor 2's debis primarily consumer debts?

No. Neither Debtor # nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8} as
“incurred by an individual primarily for a personal, family, or household purpose.”

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825" or more? :

 

(3 No. Ge to line 7.

C1 Yes. List below each creditor to whom you paid a total of $6,825" of more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as
child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

 

DO Yes. Debtor 4 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $606 or more’?

LE No. Go fo line 7.

1 Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
creditor. Do not include payments for domestic support obligations, such as chitd support and
alimony. Also, do not include payments to an attorney for this bankruptcy case.

 

Dates of Total amount paid Amount you sill owe Was this payment for...
payment
$ $ Ld Mortgage
Creditor's Name
() car

O) credit card

 

Numger Street
L} Loan repayment

 

Cy Suppfiers or vendors

 

 

 

 

City State ZIP Code J other
$ $ LL) Mortgage
Creditors Name
L) car

LI credit cara

 

Number Street
CI Lean repayment

 

ial Suppliers or vendors

 

 

 

 

City Siale ZiP Cade Cd other |
8 $ CL] mortgage

Greditor's Name i
LJ] car i

i

C1 creait card

 

Number  Streat
L) Loan repayment j

 

C) Suppliers or vendors

!
: iy State Zip Gode O) other

 

 

Officiat Form 107 CasiatheGo8 BAadant Biairsiio dividuals Filing fomyersy4cy page 3 /
Debtor 1

itai Aaronson

 

First Name

Middle Name

Lasi Name

Case number (rénown),

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner,
corporations of which you are an officer, director, person in contro, or owner of 20% or more of their voting securities; and any managing
agent, including one for a business you operate as a sole proprietor. 14 U.S.C. § 101. include payments for domestic support obligations,
such as child support and alimony.

WH No

C) Yes. List all payments to an insider.

Dates of
payment

Total amount
pald

Amount you still
owe

Reason for this payment

Insider's Name

 

 

Number Street

 

 

 

City Stale ZIP Code

 

 

Insider's Name

 

Number Street

 

 

 

City State ZIP Code

 

' g. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
i an insider?
Include payments on debts guaranteed or cosigned by an insider.

4 No

Ld Yes. List all payments that benefited an insider.

 

 

 

 

 

 

 

 

 

Dates of Total amount Amount you still Reason for this payment
payment pald owe Include ereditor’s name

- $ $ i
Insider's Name :
Number Street
City State ZIP Code

i $ $F

Insider's Name
Number Street
City _ State ZIP Code i

 

 

Official Form 107 page 4

Casiaterepns of Finaneiel Atirs tay udiyicyals Filtra fox Banicynigy
ltai Aaronson Case number gf Anow)

Fizst Name Middle Name Last Name

 

Debtor 1

Identify Legal Actions, Repossessions, and Foreclosures

' 9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custedy modifications,

and contract disputes.

LJ No
Wi Yes. Fill in the details.

 

 

 

 

 

 

 

 

Nature of the case Court or agency Status of the case
48DR23346 | Divorce Jackson County Circuit Court
Case title | SouiName Wd Pending
Uo
400 S. Oakdale Avenue mapped
Number Street C) conciuded
Case number Medford OR 97501
Gity State ZIP Code
Case title : ‘Gout Name LJ Pending
C¥ on appeal
Number Street UI conctuded
Case number |
City Slate ZIP Code

 

40, Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or fevied?
Check ail that apply and fill in the details below.

No. Go to line 11.
OC) Yes. Fillin the information below.

Describe the property Date Value of the property

 

 

 

 

 

 

5
$
Creditors Name 1 :
|
Number Street Explain what happened
LJ Property was repossessed.
Property was foreclosed.
L} Property was gamished.
Gily State ZIP Cade UL) Property was attached, seized, or levied.
Describe the property Date Value of the property
$

 

 

Creditors Name

 

Number Street Explain what happened
(2 Property was repossessed.

C1 Property was foreclosed.

(] Property was gamished.

LC} Property was attached, seized, or levied.

 

 

City State ZIP Code

Official Form 107 CaSiatenent se binanctal Affairs for individuals Elling for Bankruetcy page ®

 
ltai Aaronson Case number tfkeown)

First Name Middle Name Last Name

Debtor 4

14. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

Wi No

id Yes. Fill in the details.

 

 

 

 

 

Describe the action the creditor took Date action Amount
was taken

Grediora Name poten _ cece Coens Se cng

|

$
Number Street | . |

! |
City State ZIP Cade Last 4 digits of account number: XXXX-

~ 42. Within 4 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

W No
L} Yes

 

 

ee Certain Gifts and Contributions

_ 13.Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

No

} Yes. Fill in the details for each gift.

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts

 

Person io When You Gave the Git

 

 

Number Streat

 

i
City Stale ZIP Code

\ Person's relationship to you i
Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts

 

 

Person io Whom You Gave the Giff

 

 

Number Street

 

City State ZIP Code

Person's relationship to you

 

 

 

Officiat Form 107 Caseterens asian Aten Bidets Flee BIOS TS” pase
Debtor 7 Itai Aaronson Case number (i known),

First Name Middla Name Last Name

: 44.Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $606 to any charity?

WI No .

(2 Yes. Fill in the details for each gift or contribution.

Gifts or contributions to charities Describe what you contributed : Date you Value
that total more than $600 contributed

 

Charily’s Name ;

 

 

Number Street

 

 

City Stale ZIP Cade

re «- Certain Losses

 

 

"45. Within 4 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

W No

QO] Yes. Fill in the detaits.

Describe the property you lost and Describe any insurance coverage for the loss Date of your Vaiue of property

how the loss occurred ' cea; og loss lost
Include the amount that insurance has paid. List pending Insurance

claims on line 33 of Schedule A/B: Property.

i

|
:
1
|

esa Certain Payments or Transfers

 

16, Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone

you consulted about seeking bankruptcy or preparing a bankruptcy petition?
Include any attorneys, bankeuptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

No
CS Yes. Fill in the details.

 

 

 

 

 

 

 

 

Description and value of any property transferred Date paymentor Amount of payment
. transfer was
Person Who Was Paid po made
|
| .
Number Street : $
| .
:
$
|
City State ZIP Code L
i
|
Email or website address |
Person Who Made the Payment, if Not You

 

Ofc Form 107 Castaterane tinea facecritee™ Bloat ts RBH page?

 
itai Aaronson Case number (if known)

First Name Middle Name Last Name

Debtor 1

 

Description and value of any property transferred Date payment or Amount of
transferwas made payment

 

Person Who Was Paid

 

 

Number Straet j

 

 

City Stale ZIP Code :

 

Email or website address

 

 

 

Person Who Made the Paymant, if Not You :

47. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deat with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

UW No

UI Yes. Fil! in the details.

 

 

 

 

Description and value of any property transferred Date paymentor Amount of payment
transfer was
ns ween te me en ss seen eee + made
Person Who Was Paid : i
Number Street | $______—
1 !
: _ $
'

City State ZIP Code a ce ts wo eerste wal

 

 

 

48. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
Include both outright transfers and transfers made as security (such as the granting of a security interest or morigage on your property).

Do not include gifts and transfers that you have already listed on this statement.
Wi No
C] Yes. Fill in the details.

Description and value of property Describe any property or payments received Date transfer
transferred or debts pald in exchange was made

 

 

Person Who Received Transfer

 

Number Street

 

 

Cily State ZIP Coda

Person's relationship to you

 

Person Who Received Transfer

 

Number Sireet

 

 

 

 

City State ZIP Code

Person’s relationship to you

Official Form 107 CaStatenannt offinangial Affairs fey daaiziapals eps helstielsvatend page §

 

 
Debtor 1 Itai Aaronson Case number (known,

First Nama Middle Name Last Name

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

i No
( Yes. Fill in the details.

Description and value of the property transferred Date transfer
was made

Name of trust i

 

Bras tise Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,

closed, sold, moved, or transferred?
include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,

brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

No

[3 Yes. Fill in the detaits.

 

 

 

Last 4 digits of account number Type of account or Date account was Last balance before
insirument closed, sold, moved, closing or transfer
or transferred
Name of Financial Institution
XXXK-- __ L¥ checking $
a Savings

Number Street
Ld) Money market

 

a Brokerage

City State ZiP Code | Other

 

XXXX CL] checking $

 

 

Name of Financial Institution

i Savings

 

Number Street Oi Money market

U] Brokerage

 

C other

 

City State ZIP Gode

24. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?
CE) No
W Yes. Fill in the detaits.

 

 

 

 

 

 

 

 

 

Who else had access to it? Describe the contents Do you still

a a ___ have it?
Passport |
i |

Chase | | UL] No

Name of Financia Institution Name | rf Yes
243 E. Main St. |
Number Street Number Street !

97520 |

| 1
Ashiand OR 97520 City State ZIP Code
City State ZIP Code i

Official Form 107 CaStatch eng oft agopie Affpirs fpydediyidzals Files fon BapkeyRtgy page 9

 

 
Debtor 4 itai Aaronson Case number ( known

FirstName - Middle Name Last Name

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

W No

Ld Yes. Fill in the details.

 

 

Who else fas or had access to it? Describe the contents Do you stiff
- __ have it?
y i
|
i OC No
Name of Storage Facility Name Oo Yes
i :

 

Number Street Number Street :
|
|

 

City State ZiP Code i

 

City State ZIP Code

EE tensity Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
or hold in trust for someone.
UW No
C) Yes. Fill in the details.
Where is the property? Describe the property Value

 

 

Owners Name

 

Number Street

 

Number Street

 

 

 

City State ZIP Code
City State ZIP Code L vce ceteevnunmne pe wantin | stan ees cece ein eee

Eek <- Details About Environmental Information

 

 

 

For the purpose of Part 10, the following definitions apply:

: @ Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material,

. & Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposai sites.

: & Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
: substance, hazardous material, pollutant, contaminant, or similar term.

; Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

. 24.Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

Hi No

C] Yes. Fill in the details.

 

 

 

 

 

Governmental unit Environmental law, if you know It Date of notice
|
| t
! I
Name of site Governmentat unit i
|
5 _ |
i Number Street Number Street
City State ZiP Code

 

 

Gity State ZIP Code

Official Form 107 CeBtateh@nbe Bipansial Affairs fpy dyaividgals Fina doppachyAtey page 10
Itai Aaronson Case number firknown)

First Name Middie Name Last Name

Debtor 1

: 25. Have you notified any governmental unit of any release of hazardous material?

UW No

() Yes. Fifi in the details.

 

 

 

Governmental unit Environmental law, if you know it Date of notice
i :
i i
Name of site Governmental unit : i
i 1
Number Street Number Street
City State ZIP Code

 

City State ZIP Code

' 26.Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

No
OO Yes. Fill in the details.

 

 

 

 

 

Court or agency Nature of the case sraas of the
Case title,
Court Name O Pending
CO) on appeal
Number Street \ (3 concluded
Case number City State ZIP Gode

ue Give Details About Your Business or Connections to Any Business
"27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the foiiowing connections to any business?
Mf Asole proprietor or self-employed ina trade, profession, or other activity, either full-time or part-time
| A member of a timited liability company (LLC) or limited liability partnership (LLP)
(4 A partner in a partnership
U) Ana officer, director, or managing executive of a corporation

2 An owner of at least 5% of the voting or equity securities of a corporation

CI No. None of the above applies. Go to Part 12.
if Yes. Check all that apply above and fill in the details below for each business.

 

 

 

 

 

Aaronson Woodwo rking Describe the nature of the business Employer identification number
ae ae oo. oo. _____ Do not include Social Security number or ITIN.
Business Name : Woodworking . ~ me ue
593 Oak Knoll Drive ew: 5 5-0. 8 7 2 7 4 4
Number Street i ccuert wines sate ce wenn enevve eyes tee tes Sac abg etn) ate fonecnimecees ethane ence ee
Name of accountant or bookkeeper Dates business existed

! |

| i 7
Ashland OR 97520 — From 2004 to 2017
City State ZIPCode Fe _

Employer tdentification number
Autobloom, LLG _ . a Do not include Social Security number or ITIN.
Business Name re cca a ce wenees

Horticultural technology

 

 

 

 

 

593 Oak Knoll Dr. =
‘umber Sireat fc eene enews ant tnanens ceocitee es tate ae gt nine
Name of accountant or bookkeeper Dates business existed
Ashland OR 97520 | From 2015 To
City State ZIP Code : ;

Official Form 107 CaBteter ob xs Ban einl Affairs Spyagalyiayals Pinas OBITS LS page 14

 

 
Debtor 4 ltai Aaronson Case number (itknown)

Fisst Name Middie Name Last Nama

Employer Identification number

Describe the nature of the business
Do not inciude Social Security number or ITIN.

 

Business Nama

m
=
'

 

 

 

Number St l
umber Street Name of accountant or bookkeeper Dates business existed
i :
i
| From To
I

City Stata ZIP Code

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.

Wi No

C} Yes. Fill in the details below.

Date issued

 

Name MMOD IYYYY

 

Number Street

 

 

City State ZIP Gade

part 2: Sign Below

| have read the answers on this Statement of Financial Affairs and any attachments, and | deciare under penalty of perjury that the
answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571.

 

x \ x

Signature of Debtor 4 , Signature of Debtor 2

Date { £ | 20 \ O Date

Did you attach additional pages to Your Statement of Financial Affairs for individuals Filing for Bankruptcy (Official Form 107)?

uw No
CI Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

No

L] Yes. Name of person . Attach the Bankruptcy Petition Preparer’s Notice,
Dectaration, and Signature (Official Form 119).

 

 

Official Form 107 Casenbie- dF iasbiamnaiis fold ob idudls Fifagdes BRIOtHO page 12

 

 
Bank of America
400 North Tryon Street
Charlotte, NC 28255

amercan Expres a poe"

World Financial Center
New York, NY 10285

Case 19-62384-tmr11 Doci-1 Filed 08/05/19
Fill in this information to identify your case:

Debtor 4 liai Aaronson

First Name Middle Name Last Name

Debtor 2
(Spouse, ff filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: ae oe dh
4 9 “so 6

Case number

(if known) [] Check if this is an
amended filing

 

 

 

 

 

Official Form 104
For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest
Unsecured Claims Against You and Are Not Insiders 12/45

if you are an individual filing for bankruptcy under Chapter 11, you must fill out this form. If you are filing under Chapter 7, Chapter 12, or
Chapter 13, do not fill out this form. Do not include claims by anyone who is an insider. insiders include your relatives; any general partners;
relatives of any genera! partners; partnerships of which you are a generat partner; corporations of which you are an officer, director, person in
control, or owner of 20 percent or more of their voting securities; and any managing agent, including one for a business you operate as a sole
proprietor. 11 U.S.C, § 101. Also, do not include claims by secured creditors unless the unsecured claim resulting from inadequate collateral
value places the creditor among the holders of the 20 largest unsecured claims.

Be as complete and accurate as possible. |f two married people are filing together, both are equally responsibie for supplying correct
information,

a -- the 20 Unsecured Claims in Order from Largest to Smallest. Do Not include Claims by Insiders.

Unsecured claim

Credit cards 40,000

$

; What is the nature of the claim?
Bank of America

Creditors Name

 

As of the date you file, the claim is: Check all that apply.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100 North Tryon St. C1 Contingent
Number Street QO Unliquidated
Ci Disputed
(J None of the above apply
Charlotte NG 28255
ety State 2 Code Does the creditor have a lien on your property?
No
Contact C1 Yes. Total claim (secured and unsecured}: = §
Value of security: - $
Gontack phone Unsecured claim $.
E What is the nature of the claim? Credit Cards 20,000
American Express §_—__, —_____—_~
Creditors Name As of the date you file, the claim is: Check all that apply.
World Finincial Center UL) Contingent
Nonber Sheat C1 uniiquidated
C) Disputed
C1 None of the above apply
New York NY 10285
City Slate 2p Goda Does the creditor have a llen on your property?
QO) No
Contact 1 Yes. Total claim (secured and unsecured): $
Value of security: ar)
Contact phane Unsecured claim $

 

 

Case 19-62384-tmr11 Doci-1 Filed 08/05/19

td oe Ruaditare Whe Have the 20 Laraest Unsecured Claims page 1

 
Debtor 4

 

_Sonlact phone

 

Contact phone

ltai Aaronson

First Nama Middle Name

Last Name

 

Creditors Name

 

Number Street

 

 

Cily State 2iP Cade

 

Contact

Contact prone

 

Creditars Name

 

Number Street

 

 

city State ZIP Gade

 

Centact

Contact phens

 

 

Credilors Name

 

Number Street

 

 

City State ZIP Cade

 

Contact

 

ntacl phone

 

 

Creditors Name

 

Number Street

 

 

City State ZIP Gade

 

Contact

   

 

Creditar's Name

 

Number Street

 

 

City State 7iP Code

 

Contact

Case number a knowny

What is the nature of the claim?

As of the date you file, the claim is: Check all that apply.
LY contingent

C4 Unliquidated

() Disputed

CI None of the above apply

Does the creditor have a lien on your property?

CL) No

UO] Yes. Total claim (secured and unsecured): $
Value of security: — $
Unsecured claim So

What is the nature of the claim? __
As of the date you file, the claim is: Check all that apply.

() contingent

(L$ Unliquidated

LJ Disputed

C] None of the above apply

Does the creditor have a fien on your property?

Q) No

O Yes. Total claim (secured and unsecured): $

 

So

Value of security:

Unsecured claim 3

What is the nature of the claim?

As of the date you file, the claim is: Check all that apply.

CI contingent

CE Unliquidated

C7 Disputed

(] None of the above apply

Does the creditor have a lien on your property?

Q) No

UO Yes. Total claim (secured and unsecured): $
Value of security:
Unsecured claim

 

What is the nature of the claim?

As of the date you file, the claim is: Check all that apply.

(] contingent

CY Unliquidated

(4 Disputed

(1 None of the above apply

Does the creditor have a lien on your property?

CL) No

UI Yes. Total claim (secured and unsecured): $

Value of security: - $$

_ Unsecured claim

 

 

What is the nature of the claim?
As of the date you file, the claim is: Check all that apply.

C) contingent

CO Unliquidated

Q] Disputed

QU None of the above apply

Does the creditor have a lien on your property?
C) No

(1 Yes. Total claim (secured and unsecured}: $
- :

 

Value of security:
Unsecured claim

 

 

Case. 19-62384- tmrit “Doc t-1°° Filed’ 08/05/19

oe me bd nd Pen clitnre Alben Lava the 20 | arcest Unsecured Claims

 

Unsecured claim

$e

So

 

$n

$

$e

page 2

 
Debtor 1

 

_Contacl phone

_.., Contact phone...

 

ttai Aaronson

First Name Middie Name

Last Name

 

Greditars Name

 

Number Street

 

 

City State ZIP Code

 

Contact

Contact phone

 

Creditors Name

 

Nuender Street

 

 

City State ZIP Code

 

Contact

 

 

Creditors Name

 

Number Street

 

 

City Slate ZIP Code

 

Contact

Contact phone

 

Credilor’s Name

 

Number Street

 

 

Clty Slate ZIP Code

 

Contact

 

Greditors Name

 

Number Street

 

 

City State ZIP Code

 

Canlact

Contact phone

Case number tfkeown)

 

What Is the nature of the claim? ___—
As of the date you file, the claim is: Check all that apply.

UO contingent

QO) untiquidated

CJ disputed

(2 None of the above apply

Does the creditor have a fien on your property?

 

U No
&] Yes. Total claim (secured and unsecured): $.
Value of security: = $3
S$

Unsecured ciaim

What is the nature of the claim? __.-
As of the date you file, the claim is: Check all that apply.

{J Contingent

(J Untiquidated

ld) Bisputed

CJ None of the above apply

Does the creditor have a lien on your property?

 

 

C3 No
Yes. Total claim (secured and unsecured}: = $
Value of security: “= §
Unsecured claim $____

What is the nature of the claim? =
As of the date you file, the claim is: Check ail that apply.

CY Contingent

unliquidated

O) Disputed

() None of the above apply

Does the creditor have a lien on your property?

 

 

UO No
(2 Yes. Total claim (secured and unsecured): §
Value of security: = $
$

Unsecured claim

What is the nature of the claim?

As of the date you file, the claim is: Check all that apply.
(3 Contingent

(] unliquidated

LJ) Disputed

CJ Nene of the above apply

Does the creditor have a lien on your property?

OC No

LE Yes. Total claim (secured and unsecured): §,
Value of security: - $ .
_ ld TBE

   

 

What is the nature of the claim?

As of the date you file, the claim is: Check all that apply.
CE contingent

2 Unliquidated

QO Disputed

(None of the above apply

Does the creditor have a lien on your property?

QO No

C2 Yes, Total claim (secured and unsecured): $
Value of security: - &§$
Unsecured claim 3

 

Case 19-62384-tiirf11 “Doc i-1 Filed 08/05/19

om be ot eon diteare (Whe Wave the 70] arnest Unsecured Claims

 

 

$ oo

S$

eG ee Rvs enone

Unsecured claim

3

$e

$

 

page 3
Debtor 1

t
i

 

Hai Aaronson

First Name Middle Name

Last Name

 

Creditors Name

 

Nomber Street

 

 

Cily State ZIP Code

 

Contact

Contact phona

 

Creditor's Name

 

Number Street

 

 

City State ZIP Code

 

Contact

a i

Contact pi

 

 

 

Credilor's Name

 

Number Streat

 

 

City State ZIP Cade

 

Contact

Contact phone

 

Gredilors Name

 

Number Street

 

 

City . Stale ZIP Code

 

Contact

a
_Gombact pinome cnany mange ceaigntcenpnicane tegen animes oo

 

Crediler's Name

 

Number Street

 

 

City State ZiP Code

 

Contact

Contact phone

Case number (7 known)

What is the nature of the claim?
As of the date you file, the claim is: Check all that apply.

LE Contingent

CY unliquidated

QO Disputed

QO) None of the above apply

Does the creditor have a lien on your property?

 

 

LI No

CO) Yes. Totat claim (secured and unsecured): §.
Value of security: - $
Unsecured claim $

 

What is the nature of the claim?
As of the date you file, the claim is: Check ail that apply.

Li Contingent

LJ unliquidated

(2 Disputed

(CI None of the above apply

Does the creditor have a lien on your property?

 

1 wo
(4 Yes. Total claim (secured and unsecured): $
Value of security: - $
Unsecured claim ore Se

 

What is the nature of the claim? = =
As of the date you file, the claim is: Check all that apply.

(1 Contingent

1 Unliquidated

C) Disputed

LJ None of the above apply

Does the creditor have a lien on your property?

Q) No

C) Yes. Total claim (secured and unsecured): = $

 

Value of security:

 

$
Unsecured claim $

What is the nature of the claim?
As of the date you file, the claim is: Check all that apply.

() Contingent

O) Uniiquidated

O Disputed

CJ None of the above apply

Does the creditor have a fien on your property?

Q No

QO] Yes. Total ciaim (secured and unsecured):

S$
$

Value of security:
Unsecured claim

What is the nature ofthe claim?
As of the date you file, the claim is: Check all that apply.

(J Contingent

(J unliquidated

QO) bisputed

(2 None of the above apply

Does the creditor have a fien on your property?

LE No

LE Yes, Total claim (secured and unsecured): = §.

- $

 

Value of security:

 

Unsecured claim

 

Case 19-62384- tmrit “Doc 1-1" Filed “OB/OS/IS"

TAIL Laman thw OA) senesct lineceasirrad Claimec

om me ek

Unsecured claim

$

3

$ ES

S$

So

 

nade 4
Debtor 1 Itai Aaronson

First Name Middie Name Last Name

 

Creditors Name

 

Number Street

 

 

City State Z®P Code

 

Contac!

Conlact phone

 

 

Creditors Name

 

Number Street

 

 

City State 2iP Code

 

Conlact

Contact phane

 

Creditors Name

 

Number Street

 

 

City State 2|P Coda

 

Contact

Contact phone

 

Ee Sign Below

Case number q inown,
Unsecured claim

What is the nature of the claim? $

As of the date you fiie, the claim is: Check all that apply.

i Contingent

LE Unliquidated

Li Disputed

LJ None of the above apply

Does the creditor have a fien on your property?

O) No

O) Yes. Total claim {secured and unsecured): $
Vaiue of security: 7 $
Unsecured claim $

What is the nature of the claim?

As of the date you file, the claim is: Check alt that apply.
C¥ Contingent

(4 Untiquicated

CF Disputed

C) None of the above apply

Does the creditor have a lien on your property?

O) No

() Yes. Tota! claim (secured and unsecured); §
Value of security: - $
Unsecured claim $

What is the nature of the claim?

As of the date you file, the claim is: Check all that apply.
C8 contingent

CE Untiquidated

QO) disputed

C1] None of the above apply

Does the creditor have a lien on your property?
LL] No

L} Yes. Total claim (secured and unsecured):
Value of security: - $3
Unsecured claim $

 

Under penalty of perjury, i declare that the information provided in this form ts true and correct.

xf

Signathge of Debtor 1
pate 08/05/2019

MM? OD f YYYY

 

oa RET OLB IIBAMAPIT DOC Let EGE OS/OSI19° nn”

x

Signature of Debtar 2

Date
MMi DD! YYYY

 

_ — ec mes

 

 
